                  THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION


 CONTINENTAL 332 FUND, LLC,
 CONTINENTAL 298 FUND LLC,
 CONTINENTAL 306 FUND LLC,
 CONTINENTAL 326 FUND, LLC,
 CONTINENTAL 347 FUND LLC,
 CONTINENTAL 355 FUND LLC,
 CONTINENTAL 342 FUND LLC, and
 CONTINENTAL 245 FUND LLC,

                   Plaintiffs,

 v.                                       Case No. 2:17cv41-FtM-38MRM

 DAVID ALBERTELLI,
 ALBERTELLI CONSTRUCTION INC.,
 GEORGE ALBERTELLI, WESTCORE
 CONSTRUCTION, LLC (Del.), WESTCORE
 CONSTRUCTION, L.L.C. (Nev.),
 FOUNDATION MANAGEMENT LLC,
 NATIONAL FRAMING, LLC, KMM
 CONSTRUCTION LLC, MFDC LLC, TEAM
 CCR, LLC, BROOK KOZLOWSKI, JOHN
 SALAT, KEVIN BURKE, KERRY
 HELTZEL, AMY BUTLER, US
 CONSTRUCTION TRUST, and GREGORY
 HILZ,
                   Defendants.
___________________________________/


      FOURTH AMENDED VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND
               DAMAGES UNDER RICO AND OTHER THEORIES




DM1\9084114.1
                                                    TABLE OF CONTENTS

I.        Summary of the Case .........................................................................................................1

II.       The Parties ..........................................................................................................................5

          A.         The Plaintiffs ......................................................................................................... 5

          B.         The Defendants...................................................................................................... 6

          C.         Dismissed Defendants ........................................................................................... 9

III.      The Underlying Construction Contracts .........................................................................9

IV.       Jurisdiction and Venue ....................................................................................................13

COUNT 1 – RICO – AGAINST ALL DEFENDANTS ............................................................14

          A.         Overview of Plaintiffs’ RICO Case ................................................................... 14

          B.         ACI, Westcore I, Westcore II and the Albertellis Bribed Eguizabal to
                     Get Work and Favorable Treatment ................................................................ 16

                     B-1.       The Albertelli - Eguizabal Connection.................................................. 16

                     B-2.       Hatching the Bribery Scheme ................................................................ 16

                     B-3.       The First Bribes on the New Deal .......................................................... 17

                     B-4.       Establishing a Corporate Structure for Bribes: MFDC and Bravo2118

                     B-5.       The Bribes were a Permanent Way of Doing Business for the Corrupt
                                Enterprise ................................................................................................ 19

                     B-6.       The Totality of the Bribes....................................................................... 19

                     B-7.       Misrepresentations and Omissions Perpetuating the Bribes .............. 20

                     B-8.       What the Corrupt Enterprise Gained From the Bribes ...................... 20

          C.         David Albertelli, Brook Kozlowski, Gregory Hilz and Others Falsified
                     a Qualification Statement and Financials for Westcore .................................. 21

          D.         Examples of ACI, Westcore I and other Members of the Corrupt
                     Enterprise Defrauding Plaintiffs ....................................................................... 25

                     D-1.       Example 1 - ACI Misled the Savage Fund by Agreeing to Change
                                Order 10 to Induce a Payment but then Filing a Delay Claim and Lien
                                ................................................................................................................... 25

                                                                        i
DM1\9084114.1
                   D-2.       Example 2 - National Framing – Six Mile; Fraud by Subcontractor. 26

                   D-3.       Example 3 - Defendants Improper Self-Dealing on Savage and
                              Rochester ................................................................................................. 28

                   D-4.       Example 4 - Westcore II – Ghost Company; Fraudulent Diversion of
                              Payments .................................................................................................. 29

                   D-5.       Example 5 - Team CCR – A Sham Subcontractor .............................. 31

                   D-6.       Example 6 - Fraud Involving Peal & Associates and Framing USA on
                              the Waco Project. .................................................................................... 34

          E.       Albertellis Infiltrate Fasanelli Construction; the Bribery and Fraud
                   Continue ............................................................................................................... 36

          F.       Defendants Stole Joint Checks That Were Intended to be Paid to
                   Subcontractors .................................................................................................... 37

                   F-1.       Six Mile Project – Theft of Joint Checks .............................................. 38

                   F-2.       Rochester Project – Theft of Joint Checks ........................................... 40

                   F-3.       Malice & Intent ....................................................................................... 42

                   F-4.       What Defendants Obtained.................................................................... 42

          G.       Specific Acts of the Defendants as Part of the Corrupt Enterprise ............... 42

                   G-1.       Specific Predicate Acts of Each Defendant ........................................... 43

                   G-2.       Other Victims .......................................................................................... 55

          H.       Racketeering Predicate Acts .............................................................................. 55

COUNT 2 - FLORIDA RICO AND CIVIL REMEDIES FOR CRIMINAL
    ACTIVITIES – AGAINST ALL DEFENDANTS .......................................................60

COUNT 3 - FLORIDA RICO AND FLORIDA CIVIL REMEDIES FOR
    CRIMINAL ACTIVITIES – CONSPIRACY – AGAINST ALL
    DEFENDANTS ................................................................................................................62

COUNT 4 - CIVIL THEFT (Fla. Stat. 772.11) – AGAINST ACI, GEORGE
    ALBERTELLI AND DAVID ALBERTELLI ...............................................................63

COUNT 5 - COMMON LAW FRAUD – AGAINST ALL DEFENDANTS ........................65

          A.       Fraud through Bribery ....................................................................................... 65


                                                                    ii
DM1\9084114.1
          B.         Creation of Non-Existent Subcontractors to Steal Money from
                     Plaintiffs ............................................................................................................... 67

          C.         Falsified Westcore I Qualification Statement and Financials......................... 67

          D.         Theft of Joint Checks .......................................................................................... 68

COUNT 6 - COMMON LAW CONSPIRACY TO COMMIT FRAUD – AGAINST
    ALL DEFENDANTS .......................................................................................................69

COUNT 7 - CONVERSION - AGAINST DAVID ALBERTELLI AND ACI .......................70

COUNT 8 – THEFT BY CONTRACTOR - MINN. STAT. § 514.02 – AGAINST
    ACI ....................................................................................................................................70

COUNT 9 – BREACH OF SUBCONTRACTS – AGAINST ACI ..........................................73

COUNT 10 – FLORIDA PROMPT PAYMENT ACT VIOLATIONS –AGAINST
    ACI ....................................................................................................................................76

COUNT 11 – MINNESOTA PROMPT PAYMENT ACT VIOLATIONS –
    AGAINST ACI .................................................................................................................77

COUNT 12 - BREACH OF CONTRACT – SAVAGE – AGAINST ACI ..............................77

COUNT 13 - PROFESSIONAL NEGLIGENCE – SAVAGE – AGAINST ACI ..................81

COUNT 14 - BREACH OF CONTRACT – ROCHESTER- AGAINST ACI .......................82

COUNT 15 - BREACH OF CONTRACT – SIX MILE – AGAINST ACI ............................85

COUNT 16 - BREACH OF IMPLIED WARRANTY – SIX MILE – AGAINST ACI .........89

COUNT 17 - BREACH OF CONTRACT – NEW BRAUNFELS – AGAINST ACI ............90

COUNT 18 - BREACH OF CONTRACT – WACO – AGAINST WESTCORE I ...............92

COUNT 19 - BREACH OF CONTRACT – BRYAN – AGAINST WESTCORE I ..............95

COUNT 20 - BREACH OF CONTRACT – LONGMONT – AGAINST
    WESTCORE I ..................................................................................................................97

COUNT 21 - BREACH OF CONTRACT – LEXINGTON – AGAINST ACI ......................99

COUNT 22 - FRAUD – AGAINST HILZ................................................................................101

          A.         Hilz was a Part of the Bribery Scheme ........................................................... 101

          B.         Hilz Submitted the False Qualification Statement......................................... 101


                                                                      iii
DM1\9084114.1
          C.      Hilz Concealed Albertelli’s and Kozlowski’s Involvement with
                  Westcore............................................................................................................. 103

COUNT 23 CONSPIRACY TO COMMIT FRAUD – AGAINST HILZ............................105

COUNT 24 - RICO – AGAINST HILZ ...................................................................................106




                                                                  iv
DM1\9084114.1
          Plaintiffs, Continental 332 Fund LLC, Continental 298 Fund LLC, Continental 306 Fund

LLC, Continental 326 Fund LLC, Continental 347 Fund LLC, Continental 355 Fund LLC,

Continental 342 Fund LLC, and Continental 245 Fund LLC, (hereinafter referred to as a “Fund”

or “Plaintiff”, and collectively as “Funds” or “Plaintiffs”), for their Fourth Amended Verified

Complaint for Damages Under R.I.C.O. and Other Relief against Defendants George Albertelli,

David Albertelli, Albertelli Construction, Inc. (“ACI”), Westcore Construction, LLC (Del.)

(“Westcore I”), Westcore Construction, L.L.C. (Nev.) (“Westcore II”); Foundation Management,

LLC (which also does business as Foundation Management Services) (“Foundation

Management”), National Framing, LLC (“National Framing”), KMM Construction LLC

(“KMM”), MFDC, LLC (“MFDC”), Team CCR, LLC (“Team CCR”), Brook Kozlowski, John

Salat, Kevin Burke, Kerry Heltzel, Amy Butler, US Construction Trust, and Gregory Hilz, state as

follows:

I.        Summary of the Case

          1.    George Albertelli is the founder and CEO of Albertelli Construction, Inc. (“ACI”),

a commercial construction contractor based in Jacksonville, Florida. He founded the business 21

years ago, and later brought in his son, David Albertelli, who joined the organization as Vice

President and at some time became a minority owner of ACI.

          2.    A third construction executive who is also central to the RICO violations in this

case – Mr. Angelo Eguizabal – previously worked for George Albertelli and with David Albertelli

at a contractor where unlawful bribes, expensive gifts, and kickbacks were used to obtain

construction contracts and to retain clients.

          3.    In November 2007, Angelo Eguizabal was hired by Continental Properties, a large

development and property management company, as its Vice President of Construction.

Continental is a national company headquartered in Wisconsin that has developed projects in 24

                                                1
DM1\9084114.1
states across the U.S. By 2017, Continental had developed or broken ground on more than 20,000

apartment homes. During the years after Eguizabal was hired, the development of residential

apartment complexes became an increasingly significant business for Continental, which is what

eventually brought the Albertellis calling.

          4.    Before Continental hired Eguizabal, neither ACI nor any other Albertelli-controlled

entity had done construction or any other work for Continental. But given the past experience of

Eguizabal and George and David Albertelli with the use of bribes and kickbacks to win

construction contracts – and given that Eguizabal was now not only inside a major development

company, but also as head of construction was in a pivotal position to steer business and influence

contract awards, terms and implementation – it was not long before the Albertellis were bribing

Eguizabal to obtain work from Continental. Beginning in 2011, David and George Albertelli gave

several small bribes to Eguizabal.

          5.    But then, in early 2013, the three took the corrupt scheme to a new level. Hatched

during a meeting in Jacksonville, Florida, both George and David Albertelli confirmed that ACI

would pay bribes or kickbacks to Eguizabal for up to 2% of the value of the contracts awarded by

Continental to ACI.

          6.    Eguizabal accepted the Albertellis’ corrupt offer. By May 2013 the Albertellis had

raised the stakes and paid Eguizabal a bribe of $30,000. Less than three months later, Eguizabal

fulfilled his part in the unlawful conspiracy by using his influential post as Vice President for

Construction at Continental to help arrange for ACI to be awarded the contract to build an

apartment complex in Lexington, Kentucky – a contract worth $16,192,014.

          7.    The bribes continued and more construction contracts were awarded by Continental

to ACI. Although Continental was not aware of the bribes, ACI’s poor job performance and late



                                                 2
DM1\9084114.1
delivery of projects eventually caused Continental to decide to award no new contracts to ACI and

the Albertellis. The Albertellis and ACI responded by doubling down on their illegal conduct, and

expanded the conspiracy to recruit new front men and create sham construction companies.

          8.    David Albertelli recruited Gregory Hilz, the owner of an occasional ACI

subcontractor, to form Westcore Construction, LLC (Westcore I), to continue the bribery and fraud

begun by ACI and the Albertellis. To obtain Continental’s approval of Westcore I as an acceptable

general contractor, David Albertelli and others created and submitted to Continental a sworn

qualification statement that consisted almost entirely of lies: that the newly created Westcore I

had total assets of $69,433,530; 23 years of construction experience; and a bonding capacity of

$325 million, when it actually had no assets and had not performed a single job. David Albertelli

even sought a banker to assist their criminal actions and falsely “vouch for us having $10MM in a

bank account that has $100”. David Albertelli intentionally hid his ownership in Westcore I from

Continental because he knew Continental would not give Westcore I any work if Continental knew

he was involved.

          9.    Continental relied on the truth of the phony qualification statement and awarded a

contract to Westcore I. Westcore I continued to bribe Eguizabal and was awarded two more

contracts.

          10.   The Albertellis were relentless in their pursuit of Continental contracts. Even while

chasing work as Westcore, the Albertellis ingratiated themselves with Fabio Fasanelli, an owner

of Florida based construction companies doing business with Continental. Albertelli created new

companies (referred to as the “New Fasanelli Companies”) to mirror the original Fasanelli

companies, but hid his ownership in them from Continental. Albertelli, via the New Fasanelli




                                                  3
DM1\9084114.1
Companies, then bribed Eguizabal to get two contracts for the newly formed companies and such

companies failed to perform.

          11.      During the course of the Defendants’ illegal conduct, they devised and carried out

a series of elaborate and unlawful schemes, including:

                a. bribing Eguizabal to obtain contracts for ACI, Westcore I and the New Fasanelli
                   Companies and to arrange favorable financial terms and treatment from Plaintiffs
                   on change orders and assessments of liquidated damages,

                b. inventing a series of sham subcontractors and submitting false payment
                   applications to divert construction payments from the rightful recipients to the
                   Defendants,

                c. stealing outright over $2 million by illegally converting Joint Checks issued by
                   Continental, which were intended to be paid to legitimate subcontractors which had
                   performed the actual work.

          12.      The Albertellis did not act alone. The schemes were assisted by the illegal conduct

of accountants and administrators such as Amy Butler and Kerry Heltzel, and a team of men

including Brook Kozlowski, John Salat, and Kevin Burke who secretly created, owned or

controlled sham companies like KMM, MFDC, and Team CCR, and whose affirmative acts on

behalf of the conspiracy ranged from assisting in receiving tens of millions of dollars of corruptly

obtained and managed construction contracts to concealing the wrongdoing and involvement of

the Albertellis from Continental.

          13.      Because Defendants purposefully hid their wrongdoing from Continental and were

aided by Eguizabal, Continental did not learn many of these facts until after Continental filed this

lawsuit. In fact, the bribery of Eguizabal, the involvement of the Albertellis in Westcore, and the

complete fabrication of the sworn qualification statement submitted by Westcore were not

discovered until just before the Second Amended Complaint was filed in this case.

          14.      But in the end, the facts are not so mysterious. Many of the most significant facts

are not even in dispute. Angelo Eguizabal is now cooperating with Continental, and has described

                                                    4
DM1\9084114.1
in detail the bribery and other fraudulent schemes. And Westcore I admitted when it filed a

counterclaim in state court in Colorado that Westcore alone had paid “kickbacks totaling about

$1,000,000 on three projects.” All told, in their unlawful efforts to obtain construction contracts

from Continental and the Plaintiffs, which are eight Continental-related Funds that held the major

construction contracts at issue in this case, during the six years from 2011 to 2017 ACI, George

Albertelli, David Albertelli, Westcore I, Brook Kozlowski, John Salat and Kevin Burke paid at

least $1,464,735 in bribes to Continental’s Vice President for Construction, Angelo Eguizabal –

and each played roles in the looting and manipulation of construction contracts with a value of

over $200 million dollars that are at issue in this case. Because of the complexity of the schemes

to extract money, the Plaintiffs are still learning the full extent of the damages they suffered.

          15.   As such, Defendants’ acts violate the commercial bribery and other statutes of

multiple states. Defendants committed and conspired to commit wire fraud, mail fraud, bank

fraud, Federal RICO violations and common law fraud. Defendants also breached every contract

awarded to them and their surrogates, and committed professional negligence and other torts. The

total damages caused to Plaintiffs by Defendants are myriad and still undetermined, but upon

information and belief, will exceed $10,000,000.

II.       The Parties

          A.    The Plaintiffs

          16.   Each Plaintiff (individually a “Fund” and collectively the “Funds”) is a Wisconsin

limited liability company with its principal place of business at W134N8675 Executive Parkway,

Menomonee Falls, Wisconsin. Each Fund is a special purpose entity that owns and is developing,

or has developed, an apartment complex (individually a “Project” and collectively the “Projects”)

as follows:



                                                  5
DM1\9084114.1
                a.       Continental 332 Fund LLC (“Six Mile Fund”) owns and is developing

                         Springs at Six Mile Cypress, Fort Myers, Florida (“Six Mile Project”).

                b.       Continental 298 Fund LLC (“Savage Fund”) owns and is developing

                         Springs at Egan Drive, Savage, Minnesota (“Savage Project”).

                c.       Continental 306 Fund LLC (“New Braunfels Fund”) owns and developed

                         Springs at Creekside, New Braunfels, Texas (“New Braunfels Project”).

                d.       Continental 326 Fund LLC (“Rochester Fund”) owns and is developing

                         Springs at Rochester, and also known as the Springs at South Broadway,

                         Rochester, Minnesota (“Rochester Project”).

                e.       Continental 355 Fund LLC (“Bryan Fund”) owns and is developing Springs

                         at University Drive, Bryan, Texas (“Bryan Project”).

                f.       Continental 347 Fund LLC (“Waco Fund”) owns and is developing Springs

                         at Cottonwood Creek, Waco, Texas (“Waco Project”).

                g.       Continental 342 Fund LLC (“Longmont Fund”) owns and is developing

                         Springs at Sandstone Ranch, Longmont, Colorado (“Longmont Project”).

                h.       Continental 245 Fund LLC (“Lexington Fund”) owns and developed

                         Springs at Winchester Road, Lexington, Kentucky (“Lexington Project”).

          17.   Continental is the manager of each of the Funds. Continental is not a plaintiff but

acted on behalf of the Plaintiffs.

          B.    The Defendants

          18.   Albertelli Construction, Inc. (“ACI”) is a Florida corporation owned in whole or in

part by George and David Albertelli. ACI has an office at 10751 Deerwood Park Boulevard,

Jacksonville, Florida.



                                                  6
DM1\9084114.1
          19.   George Albertelli resides in Florida. He is David Albertelli’s father and the

founder, past President and an owner of ACI. On information and belief, George Albertelli helped

form and has an ownership interest in MFDC.

          20.   David Albertelli resides in Florida. David Albertelli is the President and an owner

of ACI. David Albertelli created, controls, influences and owns (in part or whole, directly or

indirectly) the other corporate Defendants: MFDC LLC (“MFDC”), Foundation Management LLC

(“Foundation Management”), National Framing, LLC (“National Framing”), KMM Construction

LLC (“KMM”), Westcore Construction, LLC (Del.) (“Westcore I”), Westcore Construction,

L.L.C. (Nev.) (“Westcore II”), and Team CCR. On information and belief, David Albertelli is

also the trustee and the beneficiary of defendant US Construction Trust.

          21.   Brook Kozlowski, on information and belief, resides in Florida. On information

and belief, he is a manager, officer and owner of ACI, Foundation Management, Westcore I, and

Westcore II.

          22.   Westcore Construction, LLC (“Westcore I”) is a Delaware limited liability

company. Westcore I was formed by David Albertelli and Gregory Hilz (“Hilz”), the owner of a

subcontractor that had worked for ACI. David Albertelli (through US Construction Trust), Hilz,

and Kozlowski own Westcore I.

          23.   Westcore Construction, L.L.C. (“Westcore II”) is a Nevada limited liability

company. It has or had places of business in Jacksonville, Florida and Jacksonville Beach, Florida.

One or more of David Albertelli, John Salat, Brook Kozlowski, Kevin Burke and Foundation

Management formed Westcore II for the purpose of diverting funds from Westcore I.

          24.   MFDC, LLC (“MFDC”) is a Delaware limited liability company. It has a place of

business at 10751 Deerwood Park Boulevard, Jacksonville, Florida. MFDC was formed by or at



                                                 7
DM1\9084114.1
the direction of George Albertelli and David Albertelli. MFDC was used as a conduit for bribes

to Eguizabal and Eguizabal’s company, Bravo21, LLC.

          25.   Team CCR, LLC (“Team CCR”) is a Delaware limited liability company formed

on September 27, 2016, with a place of business in Jacksonville Beach, Florida.

          26.   Amy Butler (“Butler”) is, on information and belief, a resident of Florida and the

current or past Accounting Manager of ACI.

          27.   Kevin Burke (“Burke”) is, on information and belief, the Chief Financial Officer of

Foundation Management, a resident of Florida and an agent of MFDC, Foundation Management,

and Westcore II.

          28.   John Salat (“Salat”) is, on information and belief, a resident of Florida. Salat was

or is a Project Manager, Division Manager, Vice-President or President of Westcore I who has

held himself out to be Westcore I’s owner, and is an owner of Westcore II. He is a former

employee of ACI; a former co-worker of David Albertelli, George Albertelli and Eguizabal; and

the owner of a separate company which operated out of ACI’s offices.

          29.   Kerry Heltzel (“Heltzel”) is a resident of Florida and is a current or former project

accountant for ACI, Westcore I, Westcore II and Foundation Management.

          30.   US Construction Trust is, on information and belief, a trust owned, controlled by

and benefitting David Albertelli. US Construction Trust is used by David Albertelli to, among

other things, own part of Westcore I.

          31.   Foundation Management LLC (“Foundation Management”) is a Delaware limited

liability company and, on information and belief, is owned by David Albertelli. Foundation

Management has a principal place of business in Jacksonville Florida.




                                                  8
DM1\9084114.1
          32.   National Framing, LLC (“National Framing”) is a Delaware limited liability

company and, on information and belief, is owned by David Albertelli. Foundation Management

is the manager of National Framing.

          33.   KMM Construction, LLC (“KMM”) is a Delaware limited liability company with

a place of business in Pembroke Pines, Florida. Foundation Management is the manager of KMM.

          C.    Dismissed Defendants

          34.   Angelo Eguizabal (“Eguizabal”) is a resident of Wisconsin and is the former Vice

President of Construction of Continental. Eguizabal was a defendant in this case but was dismissed

without prejudice on November 13, 2017.

          35.   Bravo21, LLC (“Bravo21”), is a Delaware limited liability company that has a

place of business in the State of Florida. It was created and is owned by Eguizabal and has the

sole purpose of accepting bribes related to Continental projects. Bravo21 was a defendant in this

case but was dismissed without prejudice on November 13, 2017.

III.      The Underlying Construction Contracts

          36.   Each Fund entered into a separate construction contract with either ACI or

Westcore I under which, among other things, ACI or Westcore I agreed to provide labor, materials

and services for the construction of an apartment complex Project. The price to be paid under the

contract was either a “Stipulated Sum” or “Cost of the Work Plus Fee with a Guaranteed Maximum

Price” (“Cost Plus Fee”).

          37.   Where the basis of payment is a stipulated sum, the contractor is paid monthly

progress payments that in total equal an agreed upon lump sum amount. When the contract is

based on Cost Plus Fee, the contractor is paid monthly for the legitimate costs it incurs plus a fee

but in no event more that the guaranteed maximum price. Both contract types require the

contractor to submit to the relevant Fund, and that Fund’s construction lender, a monthly

                                                 9
DM1\9084114.1
application for payment that is accompanied by a sworn statement representing the amount paid

to, and remaining to be paid to, each of its subcontractors. Subcontractors are likewise required to

submit payment applications and sworn statements for their own work and their own sub-

subcontractors.

          38.   Other than price structure, the contracts all follow the same basic form.         All

contracts use modified American Institute of Architects (“AIA”) forms and include AIA A201

General Conditions that establish many of the terms and conditions governing the process

applicable to the construction of the various Projects. Each contract also includes many exhibits

that, among other things, identify the scope of work and schedule for the work to be performed by

the general contractor.

          39.   Each contract structures progress payments so that the amount paid to the general

contractors, ACI or Westcore I, would not exceed the value of the work performed at any time,

required the general contractor to pay its subcontractors and suppliers promptly after receipt of

funds, and, as a condition to its right to be paid, required the general contractor to represent under

oath the amount owed and previously paid to each subcontractor on the Project. The payment

terms were intended to ensure that the Project owner had sufficient funds to complete the Project

and pay the various subcontractors within the Project budget should the general contractor fail to

do so.

          40.   The Funds and the construction lender for each Project relied upon the truth of the

payment applications and sworn statements submitted by ACI, Westcore I, Westcore II and their

subcontractors in managing the Projects and in paying ACI, Westcore I, Westcore II and their

subcontractors.




                                                 10
DM1\9084114.1
          41.    Each of the contracts included terms requiring the contractor to pay liquidated

damages for late completion of the individual buildings that comprise each particular Project. The

liquidated damages are assessed in an agreed amount for each day that the relevant building was

completed late without contractually authorized excuse. Each contract included a maximum

amount of liquidated damages which could be assessed against the contractor, typically two

percent of the contract price.

          42.    All of the contracts allowed for changes in the contract price, the scope of work and

time for completion of the work under defined circumstances. Each time such a change was made,

the Fund and the contractor were required to execute a written “change order”, effectively an

amendment of the contract.

          43.    The contracts provide that they could be terminated for cause if the contractor

substantially breaches the contract, including by failing to provide enough materials or workers on

the job and by failing to pay subcontractors.

          44.    All of the Projects were completed late by ACI or Westcore I and have substantial

defective work, thereby damaging the Funds. More specifically:

                 a.      Lexington Fund and ACI entered into a written contract1 dated August 22,

                         2013, (“Lexington Contract”) for the construction of the Lexington Project

                         for a Stipulated Sum of $16,192,014. The Lexington Project was completed

                         by ACI. Significant defects in the construction have greatly diminished the

                         value of the Lexington Project, causing the Lexington Fund to undertake

                         repair work at additional cost.



1
    The contracts for the projects are too voluminous to attach and the Defendants have a copy of the
         contracts.


                                                  11
DM1\9084114.1
                b.   Savage Fund and ACI entered into a written contract dated April 25, 2014

                     (“Savage Contract”) for the construction of the Savage Project on a Cost

                     Plus Fee basis with an initial guaranteed maximum price of $28,209,835.

                     ACI abandoned the Savage Project in July, 2016 and it was thereafter

                     completed and repairs of ACI work were performed by the Savage Fund

                     directly managing the construction at additional cost.

                c.   New Braunfels Fund and ACI entered into a written contract dated

                     November 21, 2014 (“New Braunfels Contract”) for the construction of the

                     New Braunfels Project on a Cost Plus Fee basis with an initial guaranteed

                     maximum price of $23,992,353. The New Braunfels Project was completed

                     late by ACI. Extensive construction defects in the work executed by ACI

                     have been corrected by others at additional cost.

                d.   Six Mile Fund and ACI entered into a written contract dated February 20,

                     2015, (“Six Mile Contract”) for the construction of the Six Mile Project for

                     a Stipulated Sum of $29,367,849.38. ACI was terminated on January 6,

                     2017 and the Six Mile Project was thereafter corrected and completed by

                     the Six Mile Fund, by directly managing the construction at additional cost.

                e.   Rochester Fund and ACI entered into a written contract dated June 23, 2015,

                     (“Rochester Contract”) for the construction of the Rochester Project for a

                     Stipulated Sum of $27,331,562. ACI was terminated by Continental on

                     January 6, 2017 and the Rochester Project was completed late by

                     Continental both by managing the construction directly and by hiring a




                                              12
DM1\9084114.1
                       construction manager, causing Continental to incur additional construction

                       costs.

                f.     Bryan Fund and Westcore I entered into a written contract dated January 19,

                       2016, (“Bryan Contract”) for the construction of the Bryan Project for a

                       Stipulated Sum of $20,502,517. Westcore I was terminated by Continental

                       on June 27, 2017, causing the Bryan Fund to complete and repair the Bryan

                       Project by directly managing the construction at additional cost.

                g.     Waco Fund and Westcore I entered into a written contract dated February

                       19, 2016, (“Waco Contract”) for the construction of the Waco Project for a

                       Stipulated Sum of $24,845,569.00. Westcore I was terminated on the Waco

                       Project on June 27, 2017.      The Waco Project is being corrected and

                       completed by a replacement contractor hired by the Waco Fund at additional

                       cost.

                h.     Longmont Fund and Westcore I entered into a written contract dated July

                       16, 2016, (“Longmont Contract”) for the construction of the Longmont

                       Project for a Stipulated Sum of $32,254,889.00. Westcore I was terminated

                       on the Longmont Project on June 6, 2017. The Longmont Project is being

                       corrected and completed by a replacement contractor hired by the

                       Longmont Fund at additional cost.

          45.   The Contracts are too voluminous to be attached to the Complaint.

IV.       Jurisdiction and Venue

          46.   This Court has jurisdiction over this matter pursuant to 18 U.S.C. § 1964(c).




                                                13
DM1\9084114.1
          47.   This Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.

§ 1367 in that they are part of the same case or controversy as Plaintiffs’ claims under 18 U.S.C.

§ 1962.

          48.   Venue is proper in this Court pursuant to 28 U.S.C. 1391(b) in that The Albertellis,

ACI and many of the other Defendants reside in this judicial district and a substantial part of the

conduct, events and/or omissions giving rise to Plaintiffs’ claims occurred in this judicial district.

In addition, the Six Mile Project is located in Ft. Myers, Florida.

          49.   This Court has personal jurisdiction over each Defendant in that, at all relevant

times hereto, each Defendant transacted business in this judicial district and except for MFDC,

and Westcore I, each Defendant resided in this judicial district.

                       COUNT 1 – RICO – AGAINST ALL DEFENDANTS

          A.    Overview of Plaintiffs’ RICO Case

          50.   Count 1 is a complex action for civil remedies authorized by the Racketeering

Influenced and Corrupt Practices Act (“RICO”) in federal statutes at 18 U.S.C. 1961 et seq. See

18 U.S.C. §§ 1964(a) and (c).

          51.   Defendants George Albertelli and David Albertelli started a corrupt enterprise (the

“Corrupt Enterprise”) that grew to include Defendants ACI, George Albertelli, David Albertelli,

Kozlowski, Salat, Burke, Butler, Foundation Management, MFDC, Westcore I, Westcore II, Team

CCR, National Framing, KMM, Heltzel, US Construction Trust, together with former Defendants

Eguizabal and Bravo21, and non-Defendants Gregory Hilz and Fabio Fasanelli, acting

collectively. The role of each Defendant in the Corrupt Enterprise is described below.

          52.   All Defendants, as participants in the Corrupt Enterprise, conspired to engage and

engaged in a pattern of racketeering activity across state lines involving numerous RICO predicate

acts over a period of approximately six years The actions of the Defendants, acting as the Corrupt

                                                 14
DM1\9084114.1
Enterprise, damaged each of the Plaintiffs. The identity of the Parties to this Count are alleged

above in Paragraphs 16 to 33 and incorporated herein.

          53.   The purpose of the Corrupt Enterprise is to be awarded construction contracts by

bribery, obtain payments for work that is not done or is deficient, and add unfounded costs to

construction projects to ensure that the maximum price is paid by the owners of the projects. The

Corrupt Enterprise was designed to extract as much money as it could, as quickly as it could,

without regard to contractual performance or any lawful right to payment of the participants in the

Corrupt Enterprise.

          54.   The RICO predicate acts can generally be characterized as 1) bribery to get

contracts; 2) falsification of a qualification statement for Westcore I to win approval of Continental

as a general contractor: 3) paying bribes to get contracts from Continental for the New Fasanelli

Companies; 4) defrauding Plaintiffs by falsifying payment applications and using subcontractors

owned by Defendants to divert funds from the rightful recipients; and 5) stealing over $2 Million

worth of checks intended to be paid to subcontractors (“Joint Checks”) in December 2016.

          55.   David and George Albertelli, ACI, Westcore I, Westcore II, Kozlowski, Salat,

Foundation Management, Burke and MFDC used the proceeds of their fraudulent activities to

perpetuate and grow the Corrupt Enterprise, in part by: 1) funding the creation of sham

subcontractors (subcontractors that performed no work but added unwarranted cost), such as Team

CCR; 2) funding contractors operating under false pretenses such as Westcore I, Westcore II, and

the New Fasanelli Companies; 3) paying bribes to get new projects; and 4) funding Foundation

Management to hide the Albertellis’ role in the Corrupt Enterprise.

          56.   George and David Albertelli are the leaders of the Corrupt Enterprise, and all the

Defendants played significant roles in furthering the fraud of the Corrupt Enterprise.         While



                                                 15
DM1\9084114.1
additional unlawful conduct is still being uncovered, certain acts of each Defendant are set forth

below and are also summarized for each Defendant at the end of Count 1.

          B.    ACI, Westcore I, Westcore II and the Albertellis Bribed Eguizabal to Get
                Work and Favorable Treatment

                B-1.   The Albertelli - Eguizabal Connection

          57.   Prior to being employed by Continental, Eguizabal worked for George Albertelli,

and with David Albertelli, Salat and Fabio Fasanelli, at another construction company, where

bribes, expensive gifts, and kickbacks were used to secure construction contracts and retain clients.

          58.   In November 2007, Continental hired Eguizabal as its Vice President of

Construction.

          59.   Before Continental hired Eguizabal, neither ACI nor any other Albertelli-controlled

entity ever worked for Continental.

          60.   In 2011, ACI began paying bribes to Eguizabal. In 2011, ACI began performing

work for Continental. Between 2011 and October 2012, ACI paid 7 bribes by wire transfer to

Eguizabal in amounts ranging from $100 to $10,000. Those bribes totaled $30,731.76.

                B-2.   Hatching the Bribery Scheme

          61.   In early 2013, George and David Albertelli wanted contracts for more and larger

projects from Continental. Eguizabal and David Albertelli discussed a larger bribery scheme over

dinner. David Albertelli offered to give Eguizabal a percentage of the value of future contracts

awarded by Continental to ACI.

          62.   Eguizabal asked David Albertelli for confirmation from George Albertelli that

Eguizabal would be paid bribes. David Albertelli told Eguizabal that George knew about, and

agreed to, kicking-back money to Eguizabal in return for favorable consideration on projects.

Nevertheless, Eguizabal insisted that he hear this directly from George Albertelli.


                                                 16
DM1\9084114.1
          63.   Shortly thereafter, Eguizabal met with George Albertelli and David Albertelli in

Jacksonville, Florida. During that meeting, George Albertelli and David Albertelli confirmed that

Eguizabal would receive bribes or kickbacks of up to 2% of the amount of the contracts awarded

to ACI. As part of their unlawful agreement, David and George Albertelli also required Eguizabal

to keep the projects profitable for the Albertellis by, among other things, giving ACI favorable

treatment on change orders and assessments of liquidated damages.

                B-3.   The First Bribes on the New Deal

          64.   On or before May 31, 2013, David and George Albertelli and ACI began paying

substantial bribes to Eguizabal under the new arrangement. On that date, the Albertellis and ACI

paid a $30,000 bribe to Eguizabal.

          65.   On August 22, 2013, Continental awarded ACI the Springs at Winchester Road, in

Lexington, Kentucky.

          66.   From May 31, 2013 to May 21, 2014, George Albertelli and David Albertelli paid

bribes to Eguizabal totaling at least $244,724.20 by wire transfer from Southern Supply and

Equipment, a company used by the Albertellis to funnel bribes to Eguizabal, to Eguizabal’s

personal account at USAA Bank. There were at least 13 such wire transfers during that period.

See Exhibit 1, a chart that includes the dates and amounts of the bribes presently known to

Plaintiffs that were paid to Eguizabal, and the dates and amounts of the construction contracts that

were awarded to ACI, Westcore I and the New Fasanelli Companies. Exhibit 1 shows the

continued pattern of paying bribes to Eguizabal at the direction of the Albertellis and getting

contracts from Continental.




                                                17
DM1\9084114.1
                    B-4.    Establishing a Corporate Structure for Bribes: MFDC and Bravo21

          67.       On July 31, 2014, David Albertelli, George Albertelli and, on information and

belief, Burke and Kozlowski formed MFDC in Delaware as a conduit to pay secret bribes to

Eguizabal.

          68.       The Albertellis and ACI paid bribes to Eguizabal through MFDC by wire transfers

from at least September 19, 2014 ($100,000) through August 16, 2016 ($9,972), in the total amount

of not less than $669,302. See Exhibit 1.

          69.       Soon thereafter, on May 24, 2016, Eguizabal formed his own company in

Delaware, Bravo21, to conceal his receipt of bribes. Beginning with a payment on October 21,

2016 of $50,000, George and David Albertelli, ACI, MFDC, Burke and Kozlowski sometimes

sent bribes to Eguizabal at Bravo21.

          70.       By 2016, the bribes became such an ingrained part of their business that David

Albertelli and, on information and belief, Kozlowski and Salat, included a line item in the internal

budgets for the Waco, Bryan and Longmont Projects that identified MFDC as the recipient of a

$495,000 fee to be used to bribe Eguizabal. The notes for the MFDC Fee on the Longmont Project

state:

                this is for Angelo [Eguizabal] but if he dicks with ACI then this will be paid to
                ACI toward the open change orders. Exhibit 2.

          71.       David Albertelli, MFDC, Burke, Kozlowski, Westcore I and Westcore II concealed

from Longmont Fund the MFDC Fee portion of the contract price on the Longmont Contract –

that is, concealed the portion that represented the bribe to Eguizabal.

          72.       On March 16, 2017, Eguizabal sent “invoices”, which were really for some of the

bribes, by email to Burke and David Albertelli and, on information and belief, Burke then paid the

bribes to Eguizabal.


                                                     18
DM1\9084114.1
                 B-5.   The Bribes were a Permanent Way of Doing Business for the Corrupt
                        Enterprise

          73.    By May 2016, the Albertellis’ scheme of paying hundreds of thousands of dollars

of secret bribes to Eguizabal in exchange for tens of millions of dollars of construction contracts

had continued for more than five years. But during a phone call that same month, when Eguizabal

suggested ending the bribery scheme, David Albertelli told Eguizabal, “This is like the mafia, no

one gets out.”

          74.    The hardball was played in both directions. On May 18, 2016, Eguizabal sent an

email to David Albertelli setting forth a counterproposal for a bribe to be paid in return for

Eguizabal’s assistance in steering the contract for Longmont to Westcore I, saying “[t]he only way

Longmont is going to [Westcore I] is if I force it.” Eguizabal also complained of David Albertelli’s

failure to pay the full amount of the agreed kickbacks, telling Albertelli, “[i]f we were in the mafia,

as you mentioned, you would be in a wheelchair because somebody would have taken a baseball

bat to your kneecaps for not paying.”

                 B-6.   The Totality of the Bribes

          75.    In their unlawful efforts to obtain construction contracts from Continental and the

Funds, from approximately December 11, 2011 through April 21, 2017, ACI, George Albertelli,

David Albertelli, Westcore I, Westcore II, Kozlowski, Salat, Burke, MFDC and the New Fasanelli

Companies paid at least $1,464,735 in bribes to Eguizabal.

          76.    In a counterclaim filed in state court litigation in Colorado by Westcore II,

Westcore II admitted it alone paid “kickbacks totaling about $1,000,000 on three projects,

including the Longmont Contract.” (Consolidated Resource, LLC v. Westcore Construction,

L.L.C., Dist. Court, Weld County, CO, Case 2017CV30381.)




                                                  19
DM1\9084114.1
                B-7.   Misrepresentations and Omissions Perpetuating the Bribes

          77.   None of the Defendants disclosed the wrongful bribery of Eguizabal to Continental

or any of the Funds.

          78.   To obtain money to pay the bribes, David and George Albertelli, ACI, Westcore I,

Westcore II, Kozlowski, Salat, Burke, and MFDC misrepresented the cost of projects, the amount

due on payment applications, and the amount attributed to overhead, profit and general conditions

costs.

                B-8.   What the Corrupt Enterprise Gained From the Bribes

          79.   Between 2011 and 2015, ACI obtained 17 contracts from Continental to construct

Projects, many, if not all, procured by bribing Eguizabal. Three more were awarded to Westcore

I and two more were awarded to the New Fasanelli Companies. None of the contracts awarded to

ACI would have been awarded had Continental known of the bribes. None of the contracts

awarded to Westcore I or the New Fasanelli Companies would have been awarded if Continental

had been aware of the bribery, the false and perjurious qualification statements, or that the

Albertellis had any connection with either Westcore or the New Fasanelli Companies, all of which

was intentionally hidden from Continental.

          80.   In return for the bribes paid by the Albertellis, ACI and Westcore I, Eguizabal

provided them confidential, internal information about competing bids and Continental’s

confidential budgets for new projects. Eguizabal also worked secretly inside Continental to steer

new projects to ACI, Westcore I and the New Fasanelli Companies, to receive favorable treatment

for increases in project prices through change orders, and to be granted relief from contractual

liquidated damages resulting from construction delays.

          81.   For example, on March 18, 2015, Eguizabal secretly sent David Albertelli the

confidential site plan and budget of a Westcore I competitor for the Longmont Project.

                                               20
DM1\9084114.1
          C.    David Albertelli, Brook Kozlowski, Gregory Hilz and Others Falsified a
                Qualification Statement and Financials for Westcore

          82.   By late 2014, because of ACI’s repeated failures to pay subcontractors, deliver

projects on time, provide adequate supervision and execute its work free of construction defects,

Continental decided to award no further work to ACI.

          83.   David Albertelli knew of this decision in late 2014.

          84.   To circumvent the decision to not award more contracts to ACI, David Albertelli

developed a plan to get more work from Continental by using other companies as fronts. In early

2015, David Albertelli advised Gregory Hilz, the owner of one of his former subcontractors, of a

potential opportunity to perform work for Continental using different companies.

          85.   In early 2015, David Albertelli asked Hilz to form a new company, namely

Westcore I. Hilz formed Westcore I as a Delaware limited liability company, on February 13,

2015.

          86.   Hilz and David Albertelli agreed that Westcore I was to be owned 70% by Albertelli

and 30% by Hilz.

          87.   David Albertelli then transferred a portion of his interest in Westcore I to his ACI

colleague, Kozlowski. The ownership of Westcore I became 60% David Albertelli, 30% Hilz and

10% Kozlowski.

          88.   David Albertelli informed Kozlowski and Hilz on October 24, 2015, that an “extra

$240,000” would be included in the Six Mile Project Price “to fund DEVCON/Westcore

Operations”.

          89.   In approximately March 2015, David Albertelli told Hilz that neither David

Albertelli nor Kozlowski should be included on the Westcore I website nor be acknowledged to

be a part of Westcore I to executives of Continental. David Albertelli told Hilz that issues had


                                                 21
DM1\9084114.1
arisen between Continental and ACI, and it was unlikely ACI would be doing any further work for

Continental. Continental viewed the website prior to approving Westcore I as a contractor.

          90.       To bid on Continental projects, Continental required potential contractors to submit

sworn qualification statements to demonstrate their financial capacity and experience to perform

Continental’s projects. Consistent with that practice, Continental required Westcore I to submit

such a qualification statement under oath as a condition to being considered as a contractor for

Continental.

          91.       To further disguise Westcore I’s true identity from Continental, on March 23, 2015,

David Albertelli warned Hilz to sanitize Hilz’ work history on the web site “LinkedIn” to remove

any ties to the Albertellis. David Albertelli wrote that Hilz should “make sure that your linked in

is pretty clean of most things or take it down for the short term. I just don’t want CPCI

[Continental] to see how new west core [sic] is.”

          92.       As a further part of the scheme, beginning in March 2015, David Albertelli invented

a fictitious business history for Westcore I.

          93.       Also beginning in March 2015, David Albertelli and, on information and belief,

Hilz and Kozlowski, fabricated a sworn qualification statement for Westcore I (“Qualification

Statement”) that was comprised almost entirely of lies.

          94.       David Albertelli sent an email to Hilz and Kozlowski dated July 6, 2015 that

described David Albertelli’s preferred method of creating phony documents, including using “real

people for this stuff when possible” and inquiring whether Hilz might

                have someone at the bank that’s a buddy and would vouch for us having $10MM
                in a bank account that has $100 then great use a real person. Exhibit 3.

          95.       The Qualification Statement submitted to Continental for Westcore I states “[t]he

undersigned certifies under oath that the information provided herein is true and sufficiently


                                                     22
DM1\9084114.1
complete so as not to be misleading”. In the bogus Qualification Statement, David Albertelli

included a signature purporting to be a Mr. “Michael Breaton, CPA”, as the Chief Financial Officer

of Westcore.

          96.    On information and belief, it appears there is no such “Michael Breaton”. Michael

Breaton did not sign the Qualification Statement, was not Westcore’s CFO, and there is no CPA

named Michael Breaton in California, Westcore’s purported state of residence.

          97.    David Albertelli attached to the Qualification Statement a letter from a surety

representing that Westcore I had $325,000,000 in bonding capacity and a financial statement for

Westcore I indicating that Westcore I held total assets of more than $69,000,000.

          98.    The information included in the financial statement and the surety letter attached to

the Qualification Statement are completely false.

          99.    Among the false representations included on the Qualification Statement are that

Westcore I had been in business for 23 years under its present name, that it was incorporated in

1992 in Nevada, and that it performed an average of $376,196,476 of work annually over the past

5 years.

          100.   In October and November 2015, Continental informed Westcore I that the

Qualification Statement and attached information was needed for Continental and Continental’s

lenders to approve Westcore I as a general contractor to bid on Continental’s projects.

          101.   David Albertelli finalized the fictitious Qualification Statement on or before

November 6, 2015. On information and belief, David Albertelli sent the Qualification Statement

to Eguizabal on or about November 6, 2015. On information and belief, Westcore I also sent the

Qualification Statement to others at Continental in November 2015.




                                                  23
DM1\9084114.1
          102.   Continental relied upon the false representations of Westcore I in the Qualification

Statement in awarding construction contracts to Westcore I.

          103.   In January and February 2016, Hilz, acting for Westcore I, continued negotiations

and executed contracts with Continental for projects in Waco, Texas and Bryan, Texas. Hilz also

began negotiations with Continental, for a project in Longmont, Colorado.

          104.   At the direction of David Albertelli, Hilz concealed the involvement of David

Albertelli and Brook Kozlowski in Westcore I and did not inform Continental that the

Qualification Statement was false.

          105.   Hilz had many opportunities to do so. For example, on February 22, 2016,

Continental asked Hilz to provide Continental with information as to any additional experience of

Westcore I in Colorado.

          106.   Hilz sent the request to David Albertelli. In an email dated February 24, 2016 to

Hilz, David Albertelli responded, “I don’t really have any. I would say let’s provide him with the

Residences at Little Nell and I'll look pick [sic] an apartment complex off of the internet.”

          107.   And in fact, on March 2, 2016, Hilz sent an email to Continental misrepresenting

the Residences at Little Nell as an example of Westcore I’s work in Colorado.

          108.   Continental was materially misled by the sworn Qualification Statement that

portrayed Westcore I as having significant experience, financial resources, bonding support, a

CFO, and other elements of an established general contractor and by deliberately hiding and

omitting any identification of David Albertelli, Kozlowski or others linked to ACI as having an

interest in or control over Westcore I.




                                                  24
DM1\9084114.1
          D.     Examples of ACI, Westcore I and other Members of the Corrupt Enterprise
                 Defrauding Plaintiffs

          109.   As described below, ACI, David Albertelli, Kozlowski, and Butler, then the

Accounting Manager of ACI, intentionally falsified payment applications to be paid money to

which ACI was not entitled. Those Defendants tried to cover their tracks by characterizing the

falsified payment applications as simply containing unintentional mistakes.

          110.   After Westcore I was awarded contracts by Continental, David Albertelli,

Kozlowski, one time ACI employee John Salat and ACI accountant Kerry Heltzel, engaged in

fraudulent conduct similar to that perpetrated by ACI.

          111.   By intentionally overstating the amounts due to subcontractors, ACI and Westcore

I defrauded Plaintiffs by obtaining payments they were not entitled to receive. On the projects on

which a Fund terminated ACI or Westcore I’s right to perform work and the work was completed

by Continental or others under direct contracts with Continental or a Fund, the overpayments left

Continental with insufficient budgeted funds to complete the Projects and pay the subcontractors.

For example, Westcore I and its subcontractors have filed Mechanics Liens totaling $4,670,189.14

on the Waco Project and $4,052,473.73 on the Bryan Project.

          112.   Judging by the evidence known to date, more of Defendants’ fraud and breaches

will be uncovered through Plaintiffs’ investigation and discovery in this case. Nevertheless, even

at this early juncture, before discovery, Plaintiffs have learned of certain specific examples, as

alleged below:

                 D-1.   Example 1 - ACI Misled the Savage Fund by Agreeing to Change
                        Order 10 to Induce a Payment but then Filing a Delay Claim and Lien

          113.   By early 2015, the Savage Project was significantly behind schedule, thereby

subjecting ACI to the assessment of liquidated damages.



                                                25
DM1\9084114.1
          114.   On June 2, 2015, David Albertelli signed Change Order Number 10 on the Savage

Project in which ACI accepted responsibility for $401,780.00 in liquidated damages for delays. In

return, the Savage Fund extended the turnover dates for some buildings, thereby providing ACI

relief from potential additional liquidated damages for delays.

          115.   ACI and David Albertelli intended that the Savage Fund would rely on ACI’s

acceptance of responsibility for liquidated damages in Change Order Number 10 and continue to

make payments to ACI, which the Savage Fund did.

          116.   However, in late 2015 and early 2016, ACI, Kozlowski, and David Albertelli

demanded that the Savage Fund pay for ACI’s alleged costs due to delays that ACI and David

Albertelli had already agreed were the fault of ACI.

          117.   ACI, Kozlowski, and David Albertelli thereafter held the Savage Project “hostage”

– both by slowing progress and threatening not to complete the work - unless the unwarranted

payments were made to ACI by the Savage Fund.

          118.   On September 23, 2016, ACI recorded a lien against the Savage Project that

includes the delay damages that ACI had previously accepted as ACI’s responsibility.

          119.   On information and belief, ACI, Kozlowski, and David Albertelli believed that

filing the lien would interfere with the Savage Fund’s financing for the project and compel the

Savage Fund to pay ACI more than ACI was owed.

          120.   By misleading the Savage Fund regarding Change Order 10, ACI benefitted by

obtaining a compromise on deadlines for some buildings and obtaining payments that it would not

have otherwise received. The Savage Fund was damaged by making payments it was not required

to make and having to defend against a spurious lien claim.

                 D-2.   Example 2 - National Framing – Six Mile; Fraud by Subcontractor



                                                26
DM1\9084114.1
          121.   ACI, David Albertelli, George Albertelli, Butler and National Framing lied on

payment applications, sworn statements and other documents regarding the amount owed by ACI

to National Framing, a related party subcontractor of the enterprise, to induce Six Mile Fund to

pay ACI a progress payment of over $1 Million. They represented that, after the payment, National

Framing would be owed $364,783.75. However, after the Six Mile Fund paid over $1 Million,

National Framing and ACI filed mechanics liens that claim $581,470.90 is owed to National

Framing, $216,687.15 more than previously represented by ACI and National Framing in sworn

statements.

          122.   On November 10, 2016, David Albertelli executed and submitted by wire to

Continental Payment Application 20 and a sworn statement for ACI that represented National

Framing was due a payment of $60,673.14 and thereafter the balance due to National Framing

would be $364,783.75.

          123.   In its payment application, National Framing agreed with ACI’s numbers.

          124.   On December 1, 2016, acting in reliance on the accuracy of the representations of

David Albertelli, ACI, Butler and National Framing, Six Mile Fund released the payment

requested by ACI ($1,072,397.64), including the $60,673.14 for National Framing.

          125.   After the Six Mile Fund paid, on April 3, 2017, George Albertelli signed two

documents under oath, a Claim of Lien for ACI and a Contractor’s Final Payment Affidavit. Butler

notarized both knowing they contradicted the earlier sworn statements. The Claim of Lien

represented $581,470.90 to be due and owing to National Framing.

          126.   Three days later, on April 7, 2017, contrary to its earlier representation, National

Framing executed, under oath and notarized, an Amended Claim of Lien for $581,470.90,

$216,687.15 more than it and ACI previously represented National Framing was owed.



                                                  27
DM1\9084114.1
          127.    As a result of the fraudulent representations and claims of George Albertelli, David

Albertelli and ACI, Six Mile Fund was forced to procure a lien bond to “bond-over” the ACI and

National Framing mechanics liens, thereby substituting the bond for the real estate as collateral for

the lien claim.

          128.    Because of false statements regarding the costs left to be incurred in Payment

Application No. 20, Six Mile Fund was injured by paying $1,072,397.64 that was not deserved,

procuring a lien bond, and defending against and potentially having to honor National Framing’s

lien claim that on its face is $216,687.15 more than what ACI and David Albertelli represented

was owed to National Framing.

                  D-3.   Example 3 - Defendants Improper Self-Dealing on Savage and
                         Rochester

          129.    The Savage Contract is a Cost Plus a Fee contract. ACI was to receive payments

only for the legitimate costs of the work that were incurred by ACI plus a fee to account for ACI’s

profit for those Projects.

          130.    Accordingly, the Savage Contract allowed ACI to be reimbursed for subcontractor

payments only if they were legitimate payments to legitimate subcontractors.

          131.    Section 7.8 of the “Standard Form of Agreement” portion of the Savage Contract

required ACI to disclose commonality of ownership or management of any subcontractor it hired

for the Project. Specifically, Section 7.8.1 defines a “related party” to include “any entity in which

any stockholder in, or management employee of, the Contractor [ACI] owns any interest in excess

of ten percent in the aggregate”.

          132.    Section 7.8.2 of the General Conditions of the Savage Contract says:

                  If any of the costs to be reimbursed arise from a transaction between the
                  Contractor and a related party, the Contractor shall notify the Owner of the
                  specific nature of the contemplated transaction, including the identity of the


                                                   28
DM1\9084114.1
                 related party and the anticipated cost to be incurred, before any such
                 transaction is consummated or cost incurred.

          133.   As such, ACI was prohibited from subcontracting any work for the Savage Project

to a related party without notice to and the written approval of the relevant Fund. David Albertelli

is an owner of ACI. David Albertelli, Brook Kozlowski and Kevin Burke are managers of ACI.

David Albertelli, Kozlowski and Burke owned and/or managed related party subcontractor

National Framing.

          134.   ACI, David Albertelli, Kozlowski and Burke did not disclose that National Framing

was a related party and actively tried to hide their interest by having Foundation Management hold

the ownership interest and manage National Framing.

          135.   On Savage, ACI issued a subcontract to National Framing for $2,615,326 to

perform framing work and another subcontract for $534,832 to perform siding work, both without

the consent or knowledge of the Savage Fund.

          136.   Similarly, the Rochester Fund has been damaged by ACI’s use of undisclosed,

related party subcontractors KMM and National Framing because both claim liens for work on the

Rochester Project attributable to non-payment by ACI. KMM and National Framing filed suit in

Minnesota claiming $207,736.31 for KMM and $764,724.62 for National Framing and seeking a

Foreclosure of Mechanic’s Lien for both. (KMM Construction of Florida, LLC v. Continental 326

Fund, LLC, State of Minnesota, Third Judicial District, County of Olmsted, Case 55-CV-17-8603.)

However, neither KMM nor National Framing named ACI in that lawsuit despite claiming to be

subcontractors of ACI. The Rochester Fund has been damaged and continues to be by the

existence of the liens on the title of the property and the cost of defending against those liens.

                 D-4.   Example 4 - Westcore II – Ghost Company; Fraudulent Diversion of
                        Payments



                                                 29
DM1\9084114.1
          137.   Having duped Continental, both through the bribery of Eguizabal and the falsified

Qualification Statement, into awarding Westcore I contracts for the construction of Continental

Projects, Westcore I then utilized some of the same scams used by ACI to enrich the Corrupt

Enterprise and hence the Defendants.

          138.   In 2016 Westcore I entered into contracts for the Longmont Project, the Waco

Project and the Bryan Project. Those contracts called for the respective Funds to make payments

to Westcore I. Westcore I was owned by David Albertelli through US Construction Trust,

Kozlowski and Hilz.

          139.   On March 8, 2016, just two months after the Bryan Contract was signed and one

month after the Waco Contract was signed, David Albertelli, Salat, Kozlowski, Burke, and

Foundation Management formed Westcore II, a Nevada limited liability company called Westcore

Construction, L.L.C. Foundation Management is listed as the managing member in the Westcore

II Articles of Organization.      David Albertelli, Salat, Kozlowski, Burke, and Foundation

Management concealed the true nature and ownership of Westcore II from the Plaintiffs.

          140.   David Albertelli, Salat, Kozlowski, Burke, and Foundation Management copied the

name of Westcore I knowingly and intentionally to use Westcore II to obtain payments from the

Funds that should have been paid to Westcore I.

          141.   David Albertelli, Salat, Kozlowski, Burke, Heltzel, and Foundation Management,

acting as Westcore I and/or Westcore II, directed Continental to make payments to an account

established in the name of Westcore II.

          142.   On March 10, 2016, Heltzel sent wire instructions to Continental for payments on

the Bryan Project.




                                                30
DM1\9084114.1
          143.   On August 18, Heltzel sent an email to Continental directing payments be made to

a new account. On information and belief, the new account was for Westcore II.

          144.   Throughout 2016, the Funds were misled by the payment requests and nearly

identical company names of Westcore I and Westcore II. As a result, the Funds made contract

payments to Westcore II for the Waco Project, Bryan Project and Longmont Project.

          145.   By creating Westcore II and diverting payments to Westcore II that were due, if at

all, to Westcore I, Defendants Westcore I, Westcore II, Foundation Management, David Albertelli,

Kozlowski, Salat, Heltzel and Burke diverted project funds away from Westcore I and Westcore

I’s subcontractors. In engineering this diversion of funds, their purpose was to maintain and grow

their Corrupt Enterprise.

          146.   As a result of taking money from Westcore I, the Westcore I Projects have been

subjected to more than $8 million dollars of liens from the subcontractors on those Projects.

                 D-5.   Example 5 - Team CCR – A Sham Subcontractor

          147.   David Albertelli, Salat, Kozlowski, Foundation Management, Westcore II, and

Heltzel used Defendant Team CCR, which they formed, to impersonate Consolidated Resources

(“Consolidated”), a subcontractor of Westcore I, in order to steal payments due Consolidated.

          148.   Westcore I or Westcore II awarded subcontracts to Consolidated for three separate

scopes of work on the Longmont Project: earthwork, framing and electrical work. The earthwork

subcontract is dated September 22, 2016.

          149.   In 2016, around the time Consolidated’s work on the Longmont Project was getting

started, Consolidated’s owner, Marchel Morningstar, told Kelly Moore, Continental’s project

manager, that Consolidated would be changing its name to Team CCR.




                                                 31
DM1\9084114.1
          150.   On information and belief, Morningstar also informed Westcore I that he would

create a company called Team CCR.          On information and belief, Salat, David Albertelli,

Kozlowski and Burke also knew that Morningstar planned to change the name of Consolidated.

          151.   On information and belief, Salat, David Albertelli, Kozlowski and Burke formed

Team CCR, LLC as a Delaware limited liability company on September 26, 2016, just four days

after the date of the earthwork subcontract awarded to Consolidated in order to trick Continental

into making payments to them instead of Consolidated. A certificate of formation was filed in

Delaware on September 27, 2016, and a Statement of Foreign Authority was filed in Colorado on

October 3, 2016.

          152.   Continental had requested that Westcore I and all subcontractors on Westcore I

projects use an internet-based system called Textura to input payment application data for the

Longmont Project.

          153.   Using Textura, Westcore I and Westcore II submitted payment applications for the

Longmont Project. Those payment applications included Team CCR as its sole subcontractor on

its first payment application. Team CCR also submitted its payment information using Textura

for the earthwork it claimed to be performing. Team CCR did not list any subcontractors. In

contrast, at the direction of Westcore I and/or Westcore II, Consolidated submitted only a paper

application to Westcore I, rather than using Textura. If Consolidated had used Textura instead of

a paper application, Continental would also have received Consolidated payment application

paperwork.

          154.   Salat, David Albertelli, Kozlowski, and Burke used Team CCR and its

representations via Textura to create the false impression that Team CCR was performing the




                                                32
DM1\9084114.1
earthwork without using any lower tier subcontractors, when in fact Consolidated was doing the

work and submitted paper applications to Westcore I.

          155.   By using the name “Team CCR”, which is the same as the new name Consolidated

planned to use, Westcore I and Westcore II’s payment applications misled Continental and the

Longmont Fund into believing that the payment being requested was for Consolidated under the

new name “Team CCR” rather than for a sham contractor unrelated to Consolidated.

          156.   Team CCR’s payment applications in Textura are electronically signed by “Robert

Anderson”. Moore asked Morningstar about the role of Robert Anderson and was informed by

Morningstar that Consolidated had no employee by that name.

          157.   On information and belief, Heltzel, Salat, David Albertelli, Kozlowski and Burke

knew that the signature of Robert Anderson on the Team CCR applications was false.

          158.   When Moore described the billing pattern to Morningstar, Morningstar accused

Westcore I of stealing the name “Team CCR” and also alerted Moore to the improper billing.

          159.   Shortly thereafter, Moore confronted Westcore I’s on-site superintendent, Mark

Baugh, about the billing and payment irregularities. In response, Baugh dissembled and falsely

claimed that Team CCR had been created by Westcore I to bill work that Westcore I was itself

performing directly, not through a subcontractor. In reality, the Westcore I was not itself

performing the earthwork, which had been subcontracted to Consolidated.

          160.   The earthwork contract awarded by Westcore I to Consolidated was for

$1,805,450.55. But the subcontract that Westcore I gave to Team CCR for earthwork was in the

amount of $2,083,723.71. That allowed Team CCR, at a minimum, to pocket the difference,

$278,273.16, while performing no construction work to justify the payment.




                                                33
DM1\9084114.1
          161.   Even worse, Westcore I failed to pay Consolidated. As a result of Westcore I’s

unlawful failure to pay Consolidated, Consolidated recorded a mechanics lien on the Longmont

Project, and then also filed a lawsuit to foreclose and collect on its lien. Plaintiffs are currently

defending the suit. If the Longmont Fund is required to pay Consolidated for work it has already

paid Team CCR, its damages will increase by that amount.

          162.   As this example shows, Westcore I intentionally deviated from proper,

contractually required billing practices by charging Continental more than the work cost and by

failing to pay its subcontractors all amounts owed to them. Westcore I’s fraud has caused unpaid

subcontractors to file mechanics lien claims on the Projects for amounts they claim are owed to

them by Westcore I.

                 D-6.   Example 6 - Fraud Involving Peal & Associates and Framing USA on
                        the Waco Project.

          163.   Westcore I used one of the sham subcontractors, Framing USA Group, LLC, which

on information and belief is owned by David Albertelli through US Construction Trust and

Foundation Management, to defraud the Waco Fund into believing the framing and siding labor

on the Waco Project was more expensive than it actually was, thereby fraudulently inducing the

Waco Fund to make inflated payments to Westcore I. After Westcore I defaulted on the Waco

Contract, the Waco Fund was forced to have the project completed at a higher than budgeted cost

balance because the Defendants had fraudulently billed and collected for work that was not done

or was done defectively.

          164.   The Waco Contract provides for progress payments to be made based on the state

of completion of line items in a Schedule of Values, which allocates the contract price to each

separate element of work. The Schedule of Values includes a value for each segment of work, for

example plumbing or ceramic tile. In the Sworn Statements that Westcore I submitted on March


                                                 34
DM1\9084114.1
15, 2017 to get paid, Westcore represented that two line items in the Schedule of Values, “Framing

labor” and “Siding”, together accounted for $3,241,194.33 of the project cost.

          165.   However, on or about August 5, 2016, Westcore I and Framing USA Group, LLC

entered into a subcontract for $1,907,218.00 for “Framing, Siding and Cornice”, which on

information and belief related only to labor and did not include the materials required for that

work.

          166.   Further, on or about August 11, 2016, Framing USA Group, LLC entered into a

sub-subcontract with Peal & Associates, Inc. in the amount of $1,907,000, for “Framing & Siding,”

which again on information and belief related only to labor.

          167.   Based on these facts, Westcore I represented to the Waco Fund that the Framing

and Siding Labor accounted for approximately $1.4 Million more of the contract price than it

actually did: $3.3 million represented in the sworn statements versus the approximate $1.9 million

of the actual subcontracts.

          168.   Westcore I knew that the Framing and Siding Labor would be performed, billed

and paid early in the project and that its payment application and sworn statement would be used

as the basis for determining the amount to be paid. By falsely inflating the amount of the contract

price attributed to Framing and Siding Labor, Westcore defrauded the Waco Fund to pay Westcore

more and sooner than if it had accurately represented such amount.

          169.   Westcore I transmitted its misrepresentations to Continental by wire and knew that

funding for the payments would come in part from a bank acting as a construction lender.

          170.   In reliance on Westcore I’s false representations about the amount of the contract

price attributable to Framing and Siding Labor, the Waco Fund authorized payments to Westcore




                                                 35
DM1\9084114.1
I for that work in late 2016 and early 2017. Those payments were based on the inflated numbers

that Westcore I provided for the value of that work and therefore the payments were also inflated.

          171.   In the end, Westcore I defaulted on its obligations under the Waco Contract and its

right to perform work was terminated on June 27, 2017. At the time it was terminated, Westcore

had been overpaid for Framing and Siding Labor. The Waco Fund paid $2,325,864.35 for that

work but would have been paid only approximately 60% of that amount if the cost had been

accurately represented.

          172.   Westcore II, on information and belief, received the excess payments and other

Defendants, including Salat, Kozlowski, David Albertelli, Foundation Management and Burke

benefitted from that overpayment.

          173.   After Westcore I defaulted, the Waco Fund had to complete the Waco Project for

more than the budgeted cost and was thereby damaged.

          E.     Albertellis Infiltrate Fasanelli Construction; the Bribery and Fraud Continue

          174.   The Albertellis were not content with only using Westcore I to defraud Continental.

David Albertelli, Kozlowski and Burke used Foundation Management to infiltrate the relationship

of another general contractor, Fasanelli Construction Inc., with Continental by purportedly

partnering with Fabio Fasanelli to form multiple entities using “Fasanelli” or “FCS” in their names

so the Corrupt Enterprise could access more Continental projects.

          175.   In 2015, after Continental cut off ACI from new work, David Albertelli started

forming a business relationship with Fabio Fasanelli, who was doing projects with Continental as

Fasanelli Construction, Inc. in South Carolina. David Albertelli told Mr. Fasanelli that he had cash

available through a vehicle to invest in contractors. Mr. Fasanelli agreed to partner with David

Albertelli.



                                                 36
DM1\9084114.1
          176.   David Albertelli caused FCS Construction, LLC; Fasanelli Construction, LLC; and

FCS of Florida, LLC (collectively the “New Fasanelli Companies”) to be formed.

          177.   David Albertelli formed these multiple copy-cat entities to cause Continental to

believe they were owned by Fabio Fasanelli. Fasanelli Construction, LLC was formed on June 26,

2015 in Delaware and subsequent filings identify Foundation Management as its Manager. FCS

of Florida, LLC represented that Kevin Burke of Foundation Management was its agent on July 24,

2016. By a filing dated September 15, 2016, Fasanelli Construction, LLC changed its name to

FCS Construction, LLC and identified Foundation Management as its authorized representative.

Kevin Burke is listed as the CFO of FCS Construction LLC as of May 8, 2017.

          178.   David Albertelli prepared qualification statements to be submitted to Continental

by the newly formed New Fasanelli Companies. David Albertelli did not disclose his ownership

or management of FCS to Continental and he requested that Mr. Fasanelli not disclose David

Albertelli’s involvement.

          179.   David Albertelli, with the assistance of Kozlowski, used the same tactics on FCS

projects for Continental that he used with ACI to take money from Continental and legitimate

subcontractors.

          180.   David Albertelli caused bribes of $125,000 to be paid to Eguizabal through the New

Fasanelli Companies to obtain work for the New Fasanelli Companies.

          181.   David Albertelli’s involvement with Fasanelli follows the same pattern of

corruption he used with ACI and Westcore I and Westcore II.

          F.     Defendants Stole Joint Checks That Were Intended to be Paid to
                 Subcontractors

          182.   In November and December 2016, David Albertelli, Kozlowski, ACI, Butler and

Heltzel stole checks worth over $2 Million that were meant for subcontractors.


                                                 37
DM1\9084114.1
          183.   They used false and misleading Payment Applications, Sworn Statements, emails

and other documents to mislead the Six Mile Fund and Rochester Fund into believing that if they

sent ACI checks payable jointly to ACI and a subcontractor, ACI would use them to pay the

subcontractor.

          184.   It is a common practice for construction owners to issue joint checks to the general

contractor and its subcontractors to pay such subcontractors. Typically, the joint check is delivered

to the general contractor, which indorses it and delivers it to the subcontractor, which indorses it

and deposits it in its bank account. The joint check process creates a paper trail showing payment

to the contractor and ensures the money is received by the subcontractor.

          185.   Continental and ACI had used the common joint check process with the added

requirement that ACI would provide FedEx tracking number for the envelopes that ACI used to

send the joint checks to the subcontractors – thus providing Continental with verification the

checks had been forwarded to the subcontractors.

          186.   In the Rochester Contract and Six Mile Contract, ACI agreed, among other things,

that it would only include an amount for a Subcontractor in a Payment Application if it intended

to pay that Subcontractor the amount requested, that work for which prior payments were received

would be free of claims by subcontractors, that ACI would pay each Subcontractor within seven

(7) days of receipt of payment, and that any amount paid to ACI that was payable to a

Subcontractor would be held in a constructive trust by ACI for that Subcontractor.

                 F-1.   Six Mile Project – Theft of Joint Checks

          187.   On November 10, 2016, David Albertelli signed a “Sworn Statement for Contractor

and Subcontractor” for the period ending October 31, 2016 for the Six Mile Project. The Sworn

Statement includes a list identifying subcontractors by name and giving a specific amount due each

Subcontractor for “This Payment.”

                                                  38
DM1\9084114.1
          188.   The Sworn Statement includes the following representation by David Albertelli and

ACI:

                 “That there is due and to become due them, respectively, the amounts set
                 opposite their names for material or labor as stated. That this statement is a
                 full, true, and complete statement of all such persons, the amounts paid and
                 the amounts due or to become due to each.”

          189.   On information and belief, Butler, as the Accounting Manager of ACI, knew the

Sworn Statement was false because she knew that ACI did not intend to pay the subcontractors.

          190.   With David Albertelli’s and Kozlowski’s direction and consent, Butler notarized

the Sworn Statement and transmitted it to Continental on or about November 10, 2016, by

uploading it as part of ACI’s October 2016 Payment Application using the on-line payment

administration service Textura.

          191.   On November 30, 2016, a Continental project accountant, sent an email to Butler

asking her to confirm that the amounts listed in the Sworn Statement should be used to prepare the

Joint Checks. In response, Butler confirmed the amounts for the Joint Checks.

          192.   On information and belief, David Albertelli and Kozlowski knew that Butler

confirmed the amounts for the Joint Checks.

          193.   Six Mile Fund was misled by the Sworn Statement, Payment Application,

agreements and emails from Butler, David Albertelli and ACI because that information was

consistent with Continental and ACI’s past practice of using joint checks to pay subcontractors.

Six Mile Fund’s explicit understanding was that the subcontractors would be paid if it issued Joint

Checks to ACI, as requested.

          194.   On December 1, 2016, Six Mile Fund delivered the Joint Checks to ACI as

requested and they were received by Butler or Ken Jones, another ACI employee.




                                                  39
DM1\9084114.1
          195.   On information and belief, Melissa Peek, an ACI employee, on the instructions of

one or more of David Albertelli, Ken Jones and Butler, prepared FedEx envelopes that were

addressed to the subcontractors and placed the waivers and documentation, but not the Joint

Checks, in the FedEx envelopes. Peek then sent the FedEx envelopes to the subcontractors and

provided the tracking numbers to Continental. At no time did anyone from ACI ask Six Mile Fund

for permission to withhold the Joint Checks nor did anyone inform Six Mile Fund that the Joint

Checks had been withheld.

          196.   On or about December 5 and 6, 2016, David Albertelli indorsed nineteen Joint

Checks that were intended to be paid to subcontractors and intentionally and wrongfully deposited

those Joint Checks into ACI’s account at CenterState Bank, without any of the second signatures

from subcontractors.

          197.   On information and belief, on or about December 5, 2016, the subcontractors

received FedEx envelopes from ACI containing lien releases and/or lien waivers but without any

Joint Checks.

          198.   On December 5, 2016, Nichole Barton of Texas Contract Floors, Inc., a

subcontractor, sent an email to Melissa Peek at ACI informing her that the FedEx envelope she

received did not contain a Joint Check. In an attempt to cover-up the fraud and theft, Ms. Peek

lied to Ms. Barton and stated that the checks had not been “received at my desk” and delivery of

the Fed Ex packages without the Joint Checks was the fault of an “admin”.

                 F-2.   Rochester Project – Theft of Joint Checks

          199.   In November 2016, ACI, David Albertelli, Kozlowski and Butler submitted an

October Payment Application and supporting documents to Continental, including a Sworn

Statement signed by David Albertelli, and a supplemental list of amounts due subcontractors



                                                40
DM1\9084114.1
representing that payments were due from the Rochester Fund, with specific amounts earmarked

for subcontractors.

          200.   On November 30, 2016, Butler sent Continental an email containing “the joint

check list for Draw 16.” That list identified subcontractors by name and listed the amount of the

Joint Check that ACI wanted Rochester Fund to draw for each Subcontractor.

          201.   On December 2, 2016, Rochester Fund sent Joint Checks in the amounts as

requested by Butler, ACI, David Albertelli and Kozlowski. On information and belief, Ken Jones

and/or Amy Butler received the Joint Checks on behalf of ACI.

          202.   Tamma, a Continental project accountant, requested that Butler send the Joint

Checks to the subcontractors, to which Butler replied, “Sure thing.”

          203.   On information and belief, Melissa Peek and Butler prepared FedEx envelopes for

sixteen subcontractors, and on the instructions of David Albertelli, Kozlowski and Ken Jones, Peek

and Butler placed the documentation but not the Joint Checks in the FedEx envelopes. At the

direction of David Albertelli, Kozlowski and Jones, Peek and Butler then sent the FedEx envelopes

to the subcontractors and provided the FedEx tracking numbers to Rochester Fund. At no time did

anyone from ACI ask Rochester Fund for permission to exclude the Joint Checks or inform

Rochester Fund that the Joint Checks had been withheld.

          204.   On December 8, 2016, Butler told Tamma and others that Butler was told by people

in ACI’s office that the Joint Checks would be placed in FedEx boxes for the subcontractors that

day. But in fact, the Joint Checks were never sent to the subcontractors.

          205.   Between December 7 and 8, 2016, David Albertelli intentionally and wrongfully

deposited sixteen separate Joint Checks totaling $1,189,414.88 from the Rochester Project into




                                                41
DM1\9084114.1
ACI’s account at CenterState Bank, without any of the second signatures from subcontractors and

without notice to or consent from Rochester Fund.

                 F-3.   Malice & Intent

          206.   ACI, David Albertelli, Kozlowski and Butler intended and knew that Continental,

Six Mile Fund and Rochester Fund would rely on their false representations and be fraudulently

induced to issue the Joint Checks.

          207.   ACI, David Albertelli, Kozlowski and Butler knew that they would not in fact send

the Joint Checks to the subcontractors.

          208.   Six Mile Fund and Rochester Fund were misled by and reasonably relied on the

representations made by Butler and David Albertelli on behalf of ACI as to the amount due each

subcontractor, that ACI would pay each subcontractor, that ACI would forward each Joint Check

to the appropriate subcontractor, and that the tracking numbers would be for FedEx packages that

contained the Joint Checks that were sent to subcontractors.

                 F-4.   What Defendants Obtained

          209.   By the theft of the Joint Checks, ACI obtained $1,189,414.88 from the Rochester

Fund and $896,146.51 from the Six Mile Fund to which it was not entitled by the theft of the Joint

Checks.

          210.   Continental’s bank reimbursed amounts wrongfully transferred to ACI’s bank but

the Defendants did not return any of the stolen money.

          211.   David Albertelli, Kozlowski, Butler and ACI defrauded the Rochester Fund and the

Six Mile Fund by stealing checks worth over $2 Million that were intended for subcontractors.

George Albertelli knew of the theft, profited from it and took steps to retain the stolen money.

          G.     Specific Acts of the Defendants as Part of the Corrupt Enterprise



                                                42
DM1\9084114.1
          212.     The Defendants committed and conspired to commit the predicate acts alleged

above that include bribery, mail fraud, wire fraud and bank fraud.

          213.     The bribery acts are each a predicate act because, among other things, they violate

bribery statutes, are wire fraud because the bribe money was transferred by wire, and are bank

fraud because the bribes were used to obtain contracts that were paid by money loaned by banks.

The transmission of the false Qualification Statement for Westcore I is wire fraud or mail fraud,

or both, and bank fraud because it was part of a scheme to obtain payments funded by a bank. The

transmission of false payment applications, supporting documents, change orders, liens and emails

are wire fraud or mail fraud depending on how the information was transmitted, and bank fraud

when the information was transmitted to obtain payments funded by banks through construction

loans. The theft of the stolen checks was wire fraud, mail fraud and bank fraud because it included

the transmission of false and misleading information by wire and mail (FedEx) for the purpose of

obtaining payment funded by a bank.

          214.     Each Defendant is part of the Corrupt Enterprise, had knowledge of one or more

predicate acts committed by the Corrupt Enterprise, conspired to commit or committed one or

more predicate acts, or has knowingly agreed to the commission of one or more illegal predicate

acts by the Corrupt Enterprise.

          215.     The predicate acts of each Defendant, which are alleged in detail above, are

summarized below.

                   G-1.    Specific Predicate Acts of Each Defendant

          216.     ACI committed and conspired to commit the following predicate acts:

                a. bribery of Eguizabal; (see Section B; ¶¶ 50 – 75);




                                                    43
DM1\9084114.1
                b. sending false payment applications, sworn statements, change orders and

                   mechanics liens, including claims for payments of sham subcontractors (see

                   ¶¶ 103-106; 107- 114; 115-122; 123-134); and

                c. stealing the Joint Checks by sending false representations to induce Continental to

                   send the Joint Checks, wrongfully depositing the checks and then sending false

                   statements by wire and mail to conceal the theft (see ¶¶ 180-184; 185-196; 197-

                   203; 204-209).

          217.     ACI benefitted from the enterprise through payments received for contracts

awarded to ACI.

          218.     George Albertelli committed and conspired to commit the following predicate

acts:

                a. bribery of Eguizabal (see ¶¶ 57 - 81);

                b. sending false payment applications, sworn statements, change orders and

                   mechanics liens, including claims for payments of sham subcontractors by wire and

                   mail (see ¶¶ 121 - 128); and

                c. as majority owner and CEO of ACI, receiving the proceeds of the stolen Joint

                   Checks and not returning those proceeds when Continental later made a demand

                   (see ¶¶ 182-211).

          219.     George Albertelli is a leader of the Corrupt Enterprise and was the president of ACI

during commission of many of the predicate acts. George Albertelli participated in and directed

the execution of many of the predicate acts.

          220.     George Albertelli benefitted from the enterprise through his ownership of and

income from his employment by ACI and payments receive for contracts awarded to ACI.



                                                    44
DM1\9084114.1
          221.     David Albertelli committed and conspired to commit all of the predicate acts

alleged above throughout Count I. More specifically, he committed and conspired to commit the

following predicate acts:

                a. the bribery of Eguizabal, (see ¶¶ 57-81);

                b. preparing and sending the false Qualification Statement for Westcore I (see ¶¶ 82-

                   108);

                c. not disclosing and actively concealing his interest in Westcore I, the New Fasanelli

                   Companies, Westcore II, Foundation Management, National Framing, KMM and

                   Team CCR (see ¶¶ 82-108; 129-136; 139; 178);

                d. creating and using Westcore II to fraudulently divert payments from Westcore I

                   (see ¶¶ 137-146);

                e. preparing and sending false payment applications, sworn statements, change orders

                   and mechanics liens, including claims for payments of sham subcontractors (see

                   ¶¶ 109-136; 146-173);

                f. creating and using the New Fasanelli Companies to obtain contracts through fraud

                   and deception, and not disclosing his ownership (see ¶¶ 174-181);

                g. stealing the Joint Checks by sending and having others send false representations

                   to induce Continental to send the Joint Checks, wrongfully depositing them in

                   ACI’s account and then authorizing others to send false statements to conceal the

                   theft (see ¶¶ 182-211).

          222.     David Albertelli is a leader of the Corrupt Enterprise and directed the execution of

many of the predicate acts.




                                                    45
DM1\9084114.1
          223.   David Albertelli benefitted from the enterprise through his ownership of and

income from his employment by ACI; ownership, direct or indirect, of Westcore I, Westcore II,

the New Fasanelli Companies, Foundation Management, Team CCR, MFDC, National Framing,

KMM, and US Construction Trust; and payments received for contracts awarded to ACI, Westcore

I and the New Fasanelli Companies.

          224.   Westcore I committed and conspired to commit the following predicate acts:

                 a.     bribery of Eguizabal (see ¶¶ 57-81);

                 b.     submitting a false Qualification Statement for Westcore I (see ¶¶ 82-108);

                 c.     not disclosing and actively concealing David Albertelli’s and Kozlowski’s

                        interest in Westcore I (see ¶¶ 82-108);

                 d.     creating, using and concealing the true nature of Team CCR so that it could

                        wrongfully obtain payments (see ¶¶ 147-162); and

                 e.     sending false payment applications, sworn statements, change orders and

                        mechanics liens, including claims for payments of sham subcontractors (see

                        ¶¶ 147-173).

          225.   Westcore I benefitted from the enterprise through payments received for contracts

awarded to Westcore I and from payments made on the New Braunfels Project that were used to

fund Westcore I.

          226.   Westcore II committed and conspired to commit the following predicate acts:

                 a.     bribery of Eguizabal (see ¶¶ 57-81);

                 b.     not disclosing and actively concealing David Albertelli’s interest in

                        Westcore II (see ¶¶ 139);




                                                 46
DM1\9084114.1
                 c.     wrongfully obtaining payments under Westcore I’s contracts (see ¶¶ 137-

                        146); and

                 d.     sending false payment applications, sworn statements, and change orders,

                        including claims for payments of sham subcontractors (see ¶¶ 147-173).

          227.   Westcore II benefitted from the enterprise through payments from Continental

related to contracts awarded to Westcore I.

          228.   Kevin Burke conspired to commit and committed the following predicate acts:

                 a.     Burke paid or caused bribes to be paid to Eguizabal, using Foundation

                        Management and MFDC to wire money to Eguizabal (see ¶¶ 57-81);

                 b.     setting up and processing payments, directly or through Foundation

                        Management, to sham subcontractors including Team CCR, Framing USA,

                        and National Framing, (see ¶¶ 147-173), and ghost contractor Westcore II

                        (¶¶ 137-146); and the New Fasanelli Companies (see ¶¶ 174-181); and

                 c.     Using Foundation Management to conceal the role of David Albertelli and

                        Kozlowski in subcontractors and general contractors (see ¶¶ 82-108, 174

                        (Westcore I); ¶¶; see ¶¶ 174-181 (the New Fasanelli Companies); ¶¶ 129-

                        136 (Related Parties), ¶ 139 (Westcore II).

          229.   Burke was the de facto CFO of the enterprise; he controlled several other

Defendants by being a CFO, agent or manager, either directly or through Foundation Management,

of National Framing, KMM, Team CCR, Westcore II, and Foundation Management.

          230.   Burke benefitted from the enterprise through income from employment by

Foundation Management and payments received for contracts awarded to ACI, Westcore I and the

New Fasanelli Companies.



                                                 47
DM1\9084114.1
          231.   Brook Kozlowski was David Albertelli’s chief lieutenant within the enterprise and

as such committed and conspired to commit all of the predicate acts alleged above. More

specifically, he committed and conspired to commit the following predicate acts:

                 a.     bribery of Eguizabal; he set up budgets for Westcore I projects that included

                        a line item for MFDC Fee, which was for the bribes (see ¶¶ 57-81);

                 b.     Assisted with preparing and transmitting the false Qualification Statement

                        for Westcore I (see ¶¶ 82-108);

                 c.     not disclosing and actively concealing David Albertelli and his interest in

                        Westcore I, Westcore II, the New Fasanelli Companies, Foundation

                        Management, National Framing, KMM, Team CCR, MFDC and US

                        Construction Trust (see ¶¶ 82-108, 129-136, 139, 174).

                 d.     creating and using Westcore II to wrongfully obtain payments (see ¶¶ 137-

                        146);

                 e.     sending false payment applications, sworn statements, change orders and

                        mechanics liens, including claims for payments of sham subcontractors by

                        wire and mail (see ¶¶ 109-173);

                 f.     on information and belief, assisting with the theft of the Joint Checks (see

                        ¶¶ 182-211).

          232.   Kozlowski is David Albertelli’s chief lieutenant and as such had knowledge of all

illegal activity of the enterprise.

          233.   Kozlowski benefitted from the enterprise through the income for his employment

by ACI and, on information and belief, Foundation Management, and his ownership in Westcore




                                                 48
DM1\9084114.1
I and other of the companies established by the enterprise, and payments received for contracts

awarded to ACI, Westcore I and the New Fasanelli Companies.

          234.   John Salat conspired to commit and committed the following predicate acts:

                 a.     Bribery related to Westcore I projects; Salat knew of the bribery, through

                        his familiarity with the Westcore I and /or Westcore II budgets that showed

                        an MFDC Fee (see ¶¶ 57-81);

                 b.     Creation and transmission of the false Qualification Statement used to get

                        contracts for Westcore I (see ¶¶ 82-108);

                 c.     Failing to disclose the bribes and misrepresentations in the Qualification

                        Statement (see ¶¶ 57-81; 82-108);

                 d.     causing Westcore I and/or Westcore II to use sham subcontracting

                        companies, notably Team CCR and Framing USA, to divert payment while

                        giving the impression to Continental that legitimate subcontractors were

                        being paid, and concealing the true owners of those companies (see ¶¶ 147-

                        173);

                 e.     participating in the diversion of payments to Westcore II (see ¶¶ 137-146);

                        and

                 f.     Not disclosing and actively concealing the role of David Albertelli and

                        Kozlowski in Westcore I and Westcore II, by among other things claiming

                        to own Westcore I and/or Westcore II (see ¶¶ 137-146).

          235.   Salat is part of the Corrupt Enterprise and held a leadership role within Westcore I

and Westcore II.




                                                  49
DM1\9084114.1
          236.    Salat benefitted from the RICO enterprise through income for his employment by

Westcore, his ownership in Westcore II, and payments received for contracts awarded to

Westcore I.

          237.    Foundation Management conspired to commit and committed the following

predicate acts:

                  a.     Bribery of Eguizabal; as the manager of MFDC, Westcore II and the New

                         Fasanelli Companies, Foundation Management paid or caused the bribes to

                         be paid (see ¶¶ 57-81);

                  b.     As Foundation Management is the manager of Westcore II, Team CCR,

                         KMM, National Framing, and MFDC it is responsible for predicate acts

                         they committed (see entries for those companies in this section);

                  c.     As the manager of Westcore II, National Framing and KMM, Foundation

                         Management participated in the submission of fraudulent billing documents

                         (see ¶¶ 150-176) and the diversion of payments from Westcore I to

                         Westcore II (see ¶¶ 140-149); and from legitimate subcontractors to sham

                         subcontractors (see ¶¶ 150-176); and

                  d.     Not disclosing and actively concealing the involvement of David Albertelli

                         and Kozlowski in Westcore I, Westcore II, the New Fasanelli Companies,

                         Team CCR, National Framing and KMM. MFDC and US Construction

                         Trust (see ¶¶ 82-108, 142, 150, 180-181).

          238.    Foundation Management benefitted from the RICO enterprise through the fees it

derived from Westcore II, the New Fasanelli Companies, Team CCR, National Framing and

KMM, and, on information and belief, David Albertelli’s investments in Foundation Management



                                                   50
DM1\9084114.1
through US Construction Trust of amounts received for contracts awarded to ACI, Westcore I and

the New Fasanelli Companies.

          239.   National Framing conspired to commit and committed the following predicate

acts:

                 a.     providing false information about the cost of subcontract work as part of

                        the fraud related to sham subcontractors (see ¶¶ 121-136);

                 b.     National Framing provided misleading payment application documents that

                        misrepresented the amount it could claim is due and then filed a fraudulent

                        mechanics lien for a greater amount on the Six Mile Project in an attempt

                        to obtain a double payment from the Six Mile Fund to the enterprise (see

                        ¶¶ 121-128); and

                 c.     placing a fraudulent lien on the Rochester Project for amounts not owed by

                        Rochester Fund to ACI (see ¶ 136).

          240.   National Framing benefitted from the enterprise through the payments it received

from ACI, Westcore I, Westcore II and the New Fasanelli Companies; on information and belief,

David Albertelli’s investments in National Framing through US Construction Trust of payments

for contracts awarded to ACI, Westcore I and the New Fasanelli Companies; and lien claims that

it may have due to nonpayment by ACI and Westcore I.

          241.   KMM conspired to commit and committed the following predicate acts:

                 a.     KMM was a subcontractor for ACI and Westcore on multiple projects;

                        KMM filed a fraudulent lien on the Rochester Project for an amount not

                        owed by Rochester Fund to ACI (see ¶ 136); and




                                                51
DM1\9084114.1
                 b.     Not disclosing and actively concealing the involvement of David Albertelli

                        and Kozlowski in KMM (see ¶¶ 129-136).

          242.   KMM benefitted from the RICO enterprise through the payments it received from

ACI and Westcore I and Westcore II; on information and belief, David Albertelli’s investments in

KMM through US Construction Trust of amounts received for contracts awarded to ACI, and

Westcore I; and lien claims that it may have due to nonpayment by ACI and Westcore.

          243.   MFDC conspired to commit and committed the predicate acts of bribing Eguizabal;

MFDC was formed and operated for the purpose of and paid multiple bribes to Eguizabal and to

Bravo21 (see ¶¶ 57-81).

          244.   MFDC benefitted from the RICO enterprise through the payments it received from

ACI and Westcore, on information and belief, David Albertelli’s investments in MFDC through

US Construction Trust of payments for contracts awarded to ACI, Westcore I and the New

Fasanelli Companies; and on information and belief, MFDC retained deposits to MFDC’s account

earmarked for bribes which were never paid.

          245.   Team CCR conspired to commit and committed the following predicate acts:

                 a.     submitting false payment applications to divert project payments on the

                        Longmont Project from the true subcontractor, Consolidated Resources (see

                        ¶¶ 150-165); and

                 b.     Team CCR intentionally concealed its true identity and David Albertelli’s

                        indirect ownership of Team CCR (see ¶ 150).

          246.   Team CCR benefitted from the enterprise through payments for the Longmont

Project and, on information and belief, David Albertelli’s investments in MFDC through US




                                                52
DM1\9084114.1
Construction Trust and Foundation Management of payments for contracts awarded to ACI,

Westcore I and the New Fasanelli Companies.

          247.   Kerry Heltzel conspired to commit and committed the following predicate acts:

                 a.     Bribery of Eguizabal, on information and belief, as an accountant for several

                        defendants (see ¶¶ 29, 51), Heltzel processed payments of bribes and

                        payment requests that were used to fund bribes;

                 b.     On information and belief, Heltzel participated in the submission of

                        payment applications she knew to be false (see ¶ 110);

                 c.     On information and belief, Heltzel manipulated the Textura system for

                        electronic submission of payment applications to allow her to electronically

                        sign payment applications related to Westcore I and/or Westcore II and

                        Team CCR on behalf of other persons without the consent or knowledge of

                        those persons (see ¶¶ 150-165, specifically ¶¶ 150, 160); and

                 d.     sending wiring instruction to Continental for Westcore I jobs that, on

                        information and belief, were for accounts controlled by Westcore II not

                        Westcore I (see ¶¶ 140-149, specifically, ¶¶ 144-148).

          248.   Heltzel benefitted from the RICO enterprise through income for her employment

by Foundation Management or ACI, Westcore I and Westcore II, and from payments for contracts

awarded to ACI, Westcore I and the New Fasanelli Companies.

          249.   Amy Butler conspired to commit and committed the predicate acts:

                 a.     Bribery of Eguizabal, on information and belief, Butler as an accounting

                        manager of ACI (See ¶ 26) directed or at least knew of the bribes being paid

                        to Eguizabal related to ACI contracts (see ¶¶ 57-81);



                                                 53
DM1\9084114.1
                  b.     On information and belief, Butler either prepared or supervised the

                         preparation of false payment applications submitted to Continental (see ¶¶

                         109-128);

                  c.     Ms. Butler was directly involved with the theft of the Joint Checks and made

                         material misrepresentations to Continental to help conceal the theft of the

                         Joint Checks (see ¶¶ 185-214).

          250.    Butler benefitted from the enterprise through income for her employment by ACI.

          251.    US Construction Trust conspired to commit and committed the following

predicate acts:

                  a.     Bribery; US Construction Trust was a managing member of Westcore I and,

                         pursuant to a Consent in lieu of an Organizational Meeting dated February

                         13, 2015, held a 60% interest in Westcore I. As such, US Construction

                         Trust is responsible for the bribes and other fraud committed by Westcore I

                         (see ¶¶ 57-81);

                  b.     On information and belief, David Albertelli used US Construction Trust to

                         invest in companies that he formed or acquired, and then used to commit

                         bribery, wire fraud, mail fraud and bank fraud (see ¶¶ 30, 51, 141, 166); and

                  c.     Concealing David Albertelli’s ownership or other companies (see ¶¶ 30, 51,

                         141, 166).

          252.    US Construction Trust benefitted from the enterprise through the income it derived

as an owner of Westcore I and, on information and belief, David Albertelli’s investments in US

Construction Trust of payments from ACI, Westcore I and The New Fasanelli Company’s

contracts.



                                                  54
DM1\9084114.1
                 G-2.   Other Victims

          253.   While the Plaintiffs’ focus is on the actions of the Corrupt Enterprise as it relates to

Plaintiffs, the Corrupt Enterprise defrauded parties other than Plaintiffs.

          254.   The Corrupt Enterprise stole funds from multiple legitimate subcontractors and

used the same tactics against other project owners. For example, as alleged in the plaintiff’s

Original Petition in Lakefront Trail Rockwall Hotel, L.P. v. Albertelli Construction, Inc., David

Albertelli, et al, No. 1-17-0359 (District Court, 382nd Judicial District, Rockwall County, Texas)

(“Lakefront Case”), the owner of a construction project in Rockwall, Texas, alleges that ACI and

David Albertelli used, among other things, false applications for payment sent by wire or through

the mail, redirection of funds received from lenders that were earmarked for subcontractors to their

own account, “front-end loading” (or requesting payment at the start of a project for work that has

not yet been done), over-billing for work and supervision, refusing to correct defective work,

failing to provide required staffing to keep the project on schedule, and not paying subcontractors

in which Defendants have an interest and allowing those subcontractors to file liens for the

“unpaid” amounts in an attempt to recover a second payment.

          H.     Racketeering Predicate Acts

          255.   The Defendants, as part of the Corrupt Enterprise, have committed numerous RICO

predicate acts. Each of those predicate acts have damaged Plaintiffs as further explained below.

          256.   18 U.S.C. § 1961(1) states that: “racketeering activity” means (A) any act or threat

involving murder, kidnapping, gambling, arson, robbery, bribery, extortion . . . which is

chargeable under State law and punishable by imprisonment for more than one year”) [emphasis

added]. Continental had projects in Colorado, Texas, Minnesota, and Florida that were negatively

affected by the bribery scheme. Each of these states have bribery statutes carrying penalties in

excess of a year. See Colorado Revised Statutes Title 18 Criminal Code § 18-5-401 (bribery is a

                                                   55
DM1\9084114.1
class 6 felony); Texas Penal Code § 32.43; Minnesota Criminal Statute 609.86 (commercial

bribery sentence is up to five years’ imprisonment).

          257.   The bribery is wire fraud as the bribes were paid by wire transfers and the nature of

such payments was intentionally concealed from Plaintiffs. The bribes fraudulently induced

Plaintiffs to award contracts to ACI and Westcore I and Plaintiffs have been severely damaged by

the poor performance of ACI and Westcore on those contracts.

          258.   The use of the sham subcontractors and related false statements on sworn payment

applications are mail and/or wire fraud and occurred many, many times and resulted in payments

being made for more than the amounts that were due, payments being made to the incorrect entities

and a host of large mechanic’s lien claims being filed against the Projects.

          259.   The creation and submission of the phony Qualification Statement involved the use

of email and constitutes wire fraud. But for the submission of the phony Qualification Statement,

Continental would never have allowed Westcore I, or Westcore II, to perform any of its contracts

and would have avoided the significant damage it has incurred on the Westcore Projects as pleaded

herein.

          260.   The theft of the Joint Checks is a predicate act as mail fraud, wire fraud and bank

fraud. The theft of the Joint Checks damaged Plaintiffs by the amount of the checks that was stolen

and by other amounts in thereafter paying subcontractors.

          261.   The definition of Racketeering in RICO includes violations of “section 1341

(relating to mail fraud), section 1343 (relating to wire fraud), section 1344 (relating to financial

institution fraud), ….” 18 U.S.C.A. § 1961 (West).

          262.   Section 1341 addresses mail fraud and fraud using private interstate carriers:

                 “Whoever, having devised or intending to devise any scheme or artifice
                 to defraud, or for obtaining money or property by means of false or


                                                  56
DM1\9084114.1
                 fraudulent pretenses, representations, or promises, or to sell, dispose of,
                 loan, exchange, alter, give away, distribute, supply, or furnish or procure
                 for unlawful use any counterfeit or spurious coin, obligation, security, or
                 other article, or anything represented to be or intimated or held out to be
                 such counterfeit or spurious article, for the purpose of executing such
                 scheme or artifice or attempting so to do, places in any post office or
                 authorized depository for mail matter, any matter or thing whatever to be
                 sent or delivered by the Postal Service, or deposits or causes to be
                 deposited any matter or thing whatever to be sent or delivered by any
                 private or commercial interstate carrier, or takes or receives
                 therefrom, any such matter or thing, or knowingly causes to be
                 delivered by mail or such carrier according to the direction thereon, or
                 at the place at which it is directed to be delivered by the person to whom
                 it is addressed, any such matter or thing, shall be fined under this title or
                 imprisoned not more than 20 years, or both. …. .” 18 U.S.C. § 1341 (West)
                 (emphasis added).

          263.   Section 1343 addresses wire fraud, including telephone and electronic

transmissions:

                 “Whoever, having devised or intending to devise any scheme or artifice
                 to defraud, or for obtaining money or property by means of false or
                 fraudulent pretenses, representations, or promises, transmits or causes
                 to be transmitted by means of wire, radio, or television communication
                 in interstate or foreign commerce, any writings, signs, signals, pictures,
                 or sounds for the purpose of executing such scheme or artifice, shall be
                 fined under this title or imprisoned not more than 20 years, or both. …. If
                 the violation …. affects a financial institution, such person shall be fined
                 not more than $1,000,000 or imprisoned not more than 30 years, or both.”
                 18 U.S.C. § 1343 (West) (Emphasis added).

          264.   Section 1344 addresses bank fraud, including the fraudulent attainment of funds

from a financial institution:

                            “Whoever knowingly executes, or attempts to execute, a scheme or
                 artifice

                 (1) to defraud a financial institution; or

                 (2) to obtain any of the moneys, funds, credits, assets, securities, or other
                 property owned by, or under the custody or control of, a financial
                 institution, by means of false or fraudulent pretenses, representations,
                 or promises; …. 18 U.S.C. § 1344 (West) (emphasis added).



                                                   57
DM1\9084114.1
                        (1)     Remedies Available

          265.   RICO, among other things, provides the following remedies:

                 “§ 1964. Civil remedies

                 (a) The district courts of the United States shall have jurisdiction to prevent
                 and restrain violations of section 1962 of this chapter by issuing appropriate
                 orders, including, but not limited to: ordering any person to divest himself
                 of any interest, direct or indirect, in any enterprise; imposing
                 reasonable restrictions on the future activities or investments of any
                 person, including, but not limited to, prohibiting any person from
                 engaging in the same type of endeavor as the enterprise engaged in, the
                 activities of which affect interstate or foreign commerce; or ordering
                 dissolution or reorganization of any enterprise, making due provision for
                 the rights of innocent persons.
                 (b) ….
                 (c) Any person injured in his business or property by reason of a violation
                 of section 1962 of this chapter may sue therefor in any appropriate United
                 States district court and shall recover threefold the damages he sustains
                 and the cost of the suit, including a reasonable attorney’s fee, ….
                 (d) …. 18 U.S.C. §1964 (emphasis added).

          266.   Rochester Fund and Six Mile Fund were damaged by the fraud and

misappropriation of the Joint Checks. Rochester Fund and Six Mile Fund are entitled to treble

damages related to the joint check scheme. Because Continental has received reimbursement from

third parties, not the Defendants, of the amount of the stolen Joint Checks, the Defendants may be

entitled to a credit against the trebled damages in the amount reimbursed.

          267.   The Funds were further damaged by the Defendants’ other schemes and are entitled

to treble damages arising from those schemes. Those damages include, but are not limited to, costs

of correcting ACI’s defective work, cost of completing ACI’s scope of work, costs of payments to

subcontractors, costs of removing or addressing mechanics liens, costs of adding crews to complete

work and recover time on schedules, costs of adding supervision to Projects, costs of additional

management time for the Projects, costs of delayed completion, costs of legal services, additional

interest on loans, additional payments to investors, payments of fines and other costs.


                                                   58
DM1\9084114.1
          268.   The damages suffered by the Funds were proximately caused by the Defendants

fraud and bribery.

          269.   The Funds are entitled to damages incurred by the subcontractors and treble

damages for the claims that were assigned to the Funds by the subcontractors and to which the

Funds are subrogated by payment of the subcontractors.

          270.   Pursuant to 18 U.S.C. § 1964 (a), ACI, George Albertelli, David Albertelli, Brook

Kozlowski, John Salat, Kevin Burke, ACI, Foundation Management, Westcore I, Westcore II,

National Framing, KMM, Team CCR, US Construction Trust and MFDC should be forbidden

from participating in the construction industry.

          271.   Plaintiffs have been injured in an amount in excess of $10,000,000.

     WHEREFORE, on Count 1, Plaintiffs request that this Court provide the following relief

against the Defendants:

     a) Grant Plaintiffs injunctive relief by ordering George Albertelli, David Albertelli, Brook

          Kozlowski, John Salat, Kevin Burke, ACI, Foundation Management, Westcore I, Westcore

          II, National Framing, KMM Construction, Team CCR, LLC, US Construction Trust and

          MFDC, LLC, to i) divest himself or itself of any interest, direct or indirect, in any enterprise

          related to the construction industry, ii) be restricted from providing labor, services or

          materials to or participating in the construction industry as an employee, consultant,

          contractor, subcontractor, owner or otherwise, and iii) be restricted from making

          investments in or loans to any person or entity engaging in the construction industry;

     b) Order dissolution of ACI, Foundation Management, Westcore I, Westcore II, National

          Framing, KMM Construction, MFDC, LLC, Team CCR, and US Construction Trust,




                                                    59
DM1\9084114.1
     c) Grant Plaintiff’s compensatory, statutory treble damages, exemplary, punitive, and other

          damages as shall be proven at trial;

     d) Grant Plaintiffs their attorneys’ fees and costs; and

     e) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.

                         COUNT 2 - FLORIDA RICO AND CIVIL REMEDIES
                       FOR CRIMINAL ACTIVITIES – AGAINST ALL DEFENDANTS

          272.      Because Count 2 is based on the same facts and circumstances as Count 1, the

allegations of paragraphs 1 through 271, excluding paragraphs 46-50, are incorporated as though

set forth in full herein as the allegations in this paragraph.

          273.      This Count alleges claims against all Defendants under the Florida Civil Remedies

for Criminal Practices Act, Fla. Stat. Chapter 772, and the Florida RICO (Racketeer Influenced

and Corrupt Organization) Act, Fla. Stat. Chapter 895, asserting a statutory right of action against

Defendants for their conduct of, or participation in, an enterprise through a pattern of criminal and

racketeering activity in violation of Fla. Stat. §§ 772.103 and 895.03.

          274.      The Corrupt Enterprise constitutes an association-in-fact enterprise within the

meaning of Fla. Stat. §§ 772.102(3), 772.103(3), 895.02(3), and 895.03(3).

          275.      Defendants participated, directly and indirectly, in the Corrupt Enterprise,

including through the conduct, management, or operation of the Corrupt Enterprise’s affairs

through a “pattern of criminal activity” within the meaning of Fla. Stat. § 772.102(4) and in

violation of Fla. Stat. § 772.103(3), including the incidents of criminal activity set forth in

Count 1. These incidents of criminal activity had the same or similar intents, results,

accomplices, victims, or methods of commission or were otherwise interrelated by distinguishing

characteristics and were not otherwise isolated incidents.


                                                   60
DM1\9084114.1
          276.   Defendants participated, directly and indirectly, in the Corrupt Enterprise,

including through the conduct, management, or operation of the Corrupt Enterprise’s affairs

through a “pattern of racketeering activity” within the meaning of Fla. Stat. § 895.02(4) and in

violation of Fla. Stat. § 895.03(3), including the incidents of racketeering conduct set forth in

Count 1. These incidents of racketeering conduct had the same or similar intents, results,

accomplices, victims, or methods of commission or were otherwise interrelated by distinguishing

characteristics and were not otherwise isolated incidents.

          277.   Defendants committed a substantial number of related incidents of criminal activity

and racketeering conduct over an extended period of time, including the predicate acts enumerated

at Count 1. Each predicate act constitutes “criminal activity” within the meaning of Fla. Stat.

§ 772.102(1) and “racketeering activity” within the meaning of Fla. Stat. § 895.02(1). Defendants’

commission of predicate acts is part of a general course of business and will continue unless and

until they are prevented from committing such acts.

          278.   The Funds were, and continue to be, injured by reason of Defendants’ violations

of Fla. Stat. §§ 772.103(3) and 895.03(3) and the predicate acts, as set forth in paragraphs 54-260.

          279.   Despite their diligence and efforts, the Funds’ discovery of these ongoing injuries

was delayed by Defendants’ fraudulent concealment activity as set forth in paragraphs 82-111,

137-146, 153, 178, 187-197, and 199-204.

          280.   The injuries to the Funds were a direct, proximate, and reasonably foreseeable

result of the violations of Fla. Stat. §§ 772.103(3) and 895.03(3) and the predicate acts enumerated

at Paragraphs 54-260. The Funds have been and will continue to be injured in an amount to be

determined at trial.




                                                 61
DM1\9084114.1
          281.      Pursuant to Fla. Stat. § 772.104(1), the Funds are entitled to recover treble damages

plus costs and attorneys’ fees from Defendants. Because Continental has received reimbursement

from third parties, not the Defendants, of the amount of the stolen Joint Checks, the Defendants

may be entitled to a credit against the trebled damages in the amount reimbursed.

          282.      Pursuant to Fla. Stat.§§ 895.05(1), 895.05(6), the Funds are entitled to an injunction

preventing Defendants from committing further violations of Fla. Stat. § 895.03.

WHEREFORE, on Count 2, Plaintiffs request that this Court provide the following relief against

the Defendants:

     a) Grant Plaintiffs injunctive, compensatory, statutory, exemplary, punitive, and other

          damages as shall be proven at trial;

     b) Grant Plaintiffs their attorneys’ fees and costs; and

     c) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.

                            COUNT 3 - FLORIDA RICO AND FLORIDA
                          CIVIL REMEDIES FOR CRIMINAL ACTIVITIES –
                          CONSPIRACY – AGAINST ALL DEFENDANTS

          283.      Because Count 3 is for the conspiracy that is based on the same facts and

circumstances as the RICO violations in Counts 1 and 2, the allegations of paragraphs 1 through

271, excluding paragraphs 46-50 of Count 1, and paragraphs 273-281 of Count 2 are incorporated

as though set forth in full herein as the allegations in this paragraph.

          284.      Defendants violated Fla. Stat. §§ 772.103(4) and 895.03(4) by conspiring to violate

Fla. Stat. §§ 772.103(3) and 895.03(3), respectively.

          285.      In connection with the Corrupt Enterprise described in Paragraphs 51, 53, 55 and

56, above, Defendants agreed to accomplish an unlawful plan to engage in a pattern of criminal



                                                     62
DM1\9084114.1
and racketeering activity, including the incidents of criminal and racketeering activity set forth in

paragraphs 54-260, above.

          286.      Defendants agreed to the overall objective of the conspiracy, or each agreed to

commit personally at least two acts of criminal and racketeering activity.

          287.      As a direct and proximate result of the predicate acts taken in furtherance of the

conspiracy, the Funds have been injured in their business or property.

          288.      Despite their diligence and efforts, the Funds’ discovery of these ongoing injuries

was delayed by Defendants’ fraudulent concealment activity as set forth in paragraph 279 above.

          289.      Pursuant to Fla. Stat. § 772.104(1), the Funds are entitled to recover treble damages

plus costs and attorneys’ fees from Defendants.

          290.      Pursuant to Fla. Stat. §§ 895.05(1), 895.05(6), the Funds are entitled to an

injunction preventing Defendants from committing further violations of Fla. Stat. § 895.03.

WHEREFORE, on Count 3, Plaintiffs request that this Court provide the following relief against

the Defendants:

     a) Grant Plaintiffs injunctive, compensatory, statutory, exemplary, punitive, and other

          damages as shall be proven at trial;

     b) Grant Plaintiffs their attorneys’ fees and costs; and

     c) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.

                         COUNT 4 - CIVIL THEFT (Fla. Stat. 772.11) –
                AGAINST ACI, GEORGE ALBERTELLI AND DAVID ALBERTELLI

          291.      This Count is based upon the theft of the Joint Checks described in paragraphs 182-

211 and those paragraphs, together with paragraphs 16-45 describing the parties and the Contracts,

are incorporated as though set forth in full herein as the allegations in this paragraph. Defined


                                                     63
DM1\9084114.1
terms used in those paragraphs shall have the meaning defined in this Fourth Amended Complaint

even if such terms are not defined in a paragraph incorporated in this Count.

          292.   Defendants ACI and David Albertelli knowingly obtained or used, or endeavored

to use the proceeds of the Joint Checks by depositing the checks into the account of ACI at

CenterState Bank without obtaining the second signature.

          293.   The proceeds of the Joint Checks were the property of Plaintiffs Six Mile Fund and

Rochester Fund and were intended to be paid to ACI’s subcontractors.

          294.   All rights of ACI’s subcontractors to the Joint Checks have been assigned to or

subrogated to the Plaintiffs Six Mile Fund and Rochester Fund.

          295.   Defendants ACI, George Albertelli and David Albertelli knew the illegality of their

actions when they deposited, or caused to be deposited, the Joint Checks into ACI’s account after

deceiving Plaintiffs’ into believing that the joint Checks would be forwarded to subcontractors.

Defendants knew they had no right to the proceeds of those Joint Checks.

          296.   Defendants ACI, George Albertelli and David Albertelli intended to temporarily or

permanently deprive Plaintiffs of their right to or benefits of the Joint Checks or to appropriate the

Joint Checks for Defendants’ own use. The Joint Checks were drafted with the intention and for

the sole purpose of allowing Plaintiffs to pay the subcontractors amounts due on the Projects

without Defendants being able to use the associated monies for their own purposes. Defendants

intended to and used the monies as bargaining chips against the Plaintiffs and subcontractors, and

for Defendants own purposes.

          297.   On January 13, 2017, Plaintiffs made a written demand on Defendants ACI and

David Albertelli for the payment of treble damages that are due Plaintiffs under Florida Statutes

Annotated §772.11(1). At the time of the demand, George Albertelli was, and he currently is, the



                                                 64
DM1\9084114.1
Chief Executive Officer of ACI and the largest shareholder of ACI. More than 30 days have

expired since the demand letter was received by Defendants.

          298.      Plaintiffs are entitled to receive treble damages, reasonable attorney’s fees and

court costs from the Defendants by statute. FSA §772.11.           Because Continental has received

reimbursement from third parties, not the Defendants, of the amount of the stolen Joint Checks,

the Defendants may be entitled to a credit against the trebled damages in the amount reimbursed.

WHEREFORE, on Count 4, Plaintiffs Six Mile Fund and Rochester Fund request that this Court

provide the following relief against Defendants ACI, George Albertelli and David Albertelli:

     a) Grant Plaintiffs treble damages based on actual damages as shall be proven at trial;

     b) Grant Plaintiffs their reasonable attorneys’ fees and court costs; and

     c) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.

                         COUNT 5 - COMMON LAW FRAUD – AGAINST
                                     ALL DEFENDANTS

          299.      Many of the actions that form the bases for the predicate acts alleged in Count 1

(RICO) are also cognizable under a common law fraud theory. The common law fraud committed

by the Defendants generally falls into the same categories as the RICO predicate acts. Those fraud

categories can generally be characterized as 1) bribery to get contracts; 2) falsification of a

qualification statement for Westcore I to win approval of Continental as a general contractor;

3) paying bribes to get contracts from Continental for the New Fasanelli Companies; 4) defrauding

Plaintiffs by falsifying payment applications and using subcontractors owned by Defendants to

divert funds from the rightful recipients; and 5) stealing over $2 Million worth of checks intended

to be paid to subcontractors (“Joint Checks”) in December 2016.

          A.        Fraud through Bribery


                                                   65
DM1\9084114.1
          300.   As alleged in paragraphs 57-81, beginning on or about December 11, 2011 through

at least March 2017, Defendants David Albertelli, George Albertelli, ACI, Westcore I, Westcore

II, MFDC, Burke, Salat and Kozlowski agreed to pay bribes to Eguizabal in exchange for

Eguizabal steering projects to ACI, Westcore I, and the New Fasanelli Companies, and providing

preferential treatment while administering those contracts. From December 11, 2011 through

March 14, 2017, those Defendants paid Eguizabal at least $1,464,735 in bribes.

          301.   In exchange for bribes, Eguizabal steered the eight Projects to ACI and Westcore,

as well as other projects to ACI and the New Fasanelli companies.

          302.   Plaintiffs relied on Eguizabal to award the eight Projects and the other projects to

contractors based upon the merits of the bids and qualifications of such contractors.

          303.   Had Plaintiffs known Eguizabal was instead awarding the eight Projects and other

projects to ACI and Westcore I based on bribes to Eguizabal, Plaintiffs would not have awarded

ACI and Westcore I those Projects.

          304.   Defendants’ fraud damaged Plaintiffs in two distinct ways. First, if not for the

bribes, Plaintiffs would have hired a contractor that performed a higher standard of work. Due to

the shoddy work of Defendants, Plaintiffs had to and will have to spend additional funds to repair

the Projects, which is expected to cost several million dollars. ACI and Westcore I’s poor

performance also caused the Plaintiffs damages due to the delayed turnover and occupancy of the

Projects. Second, Eguizabal and George Albertelli, David Albertelli, ACI, Westcore I, Westcore

II, Kozlowski, and Salat built the amount of the bribe payments into the prices that they charged

Plaintiffs to complete the projects. In certain cases, the bribes were included in the internal budgets

of Westcore I and/or Westcore II. (See ¶ 70.) Had these bribe payments not been built into the

project prices, Plaintiffs would have saved at least the amount of the bribes.



                                                  66
DM1\9084114.1
          B.     Creation of Non-Existent Subcontractors to Steal Money from Plaintiffs

          305.   As set forth in greater detail in paragraphs 109-173, in order to defraud Plaintiffs,

Defendants created non-existent or “sham” subcontractors and falsified documents to obtain

payments to which Defendants were not entitled.

          306.   Specific examples of this fraud are contained in paragraphs 121-128 (National

Framing), 129-136 (self-dealing with sham subcontractors), 137-146 (Westcore II), 147-162

(Team CCR), 163-173. The sham subcontractors were all owned by Defendants.

          307.   At the direction of Defendants, the sham subcontractors submitted bills to Plaintiffs

for work not actually performed.

          308.   Defendants submitted lien waivers and sworn statements for the sham

subcontractors to give the false impression that the subcontractors actually doing the work had

been paid. Although the full extent of such actions is still being uncovered, on multiple occasions,

the sham subcontractors filed liens for amounts already paid by the Plaintiffs. (See paragraphs

113-120 (Change Order 10), 121-128 (National Framing), 137-146 (Westcore II), 147-162 (Team

CCR) and 163-173 (Framing USA).

          309.   Plaintiffs relied on the bills submitted by the sham subcontractors to determine how

much to pay the sham subcontractors. Had Plaintiffs known that the sham subcontractors did not

perform all of the work that the subcontractors billed for, Plaintiffs would not have paid the full

amounts of the bills. Sham subcontractors and Westcore II, under the control and direction of

Defendants, submitted bills millions of dollars for work they did not actually perform.

          C.     Falsified Westcore I Qualification Statement and Financials

          310.   The full details of the falsified Qualification Statement are set forth in paragraphs

82-108, which are incorporated herein by reference. The Qualification Statement was a sworn

statement and submission of a sworn qualification statement demonstrating the appropriate

                                                  67
DM1\9084114.1
experience and financial wherewithal to perform the work was a condition precedent to receiving

work from Continental.

          311.   Plaintiffs relied on the false statements in the Qualification Statement when

awarding Westcore I the Waco Contract, the Bryan Contract and the Longmont Contract.

          312.   Plaintiffs would not have awarded those projects to Westcore I had Plaintiffs known

about the false statements on Westcore I’s Qualification Statement.

          313.   In turn, Westcore I performed subpar work, causing Plaintiff to have to expend

money to fix their work and causing damage due to late delivery.             In addition, the false

Qualification Statement allowed the bribery scheme to continue.

          D.     Theft of Joint Checks

          314.   As set forth in paragraphs 182-211, incorporated herein by reference, David

Albertelli, ACI and other Defendants executed a detailed, fraudulent scheme to steal the Joint

Checks and to conceal the theft from Plaintiffs.

          315.   The theft forced Plaintiffs to pay the unpaid subcontractors directly, thereby

subjecting Plaintiffs to double payment and delayed work on those Projects.

          316.   Plaintiffs Rochester Fund and Six Mile Fund have been damaged in the amount of

the Joint Checks and damages due to delays.

          317.   As set forth above and summarized in paragraphs 212-252, incorporated herein by

reference, each of the Defendants played a part in Defendants’ fraud.

WHEREFORE, on Count 5, Plaintiffs request that this Court provide the following relief against

Defendants George Albertelli, David Albertelli, ACI, Kozlowski, Salat, Westcore I, Westcore II,

Butler, Burke, Heltzel, Foundation Management, National Framing, KMM, MFDC, Team CCR,

and US Construction Trust.:



                                                   68
DM1\9084114.1
     a) Grant Plaintiffs compensatory, exemplary, punitive, and other damages as shall be proven

          at trial, including without limitation, the amount of all bribes paid to Eguizabal, all profits

          earned by ACI and Westcore on projects for which a bribe was paid to Eguizabal, the cost

          of corrective work and delays incurred due to hiring ACI and Westcore I to construct the

          Project, the costs associated with subcontractor, ACI and Westcore I liens, and payments

          to subcontractors by Plaintiffs; and

     b) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.

                COUNT 6 - COMMON LAW CONSPIRACY TO COMMIT FRAUD –
                              AGAINST ALL DEFENDANTS

          318.      The allegations of Count 5, Common Law Fraud, paragraphs 299 through 317, form

the basis for this Count 6, Conspiracy to Commit Fraud, and are incorporated herein as though set

forth in full herein as the allegations in this paragraph. Paragraphs 16-45 regarding definition of

the parties and contracts are incorporated herein as though set forth in full. Any defined term used

in such paragraphs shall have the meaning defined in this Fourth Amended Complaint even if such

term is not defined in a paragraph incorporated in this Count.

          319.      The Defendants conspired among themselves to coordinate the numerous details

required for their fraud.

          320.      George Albertelli, David Albertelli, ACI, Kozlowski, Salat, Westcore I, Westcore

II, Butler, Burke, Heltzel, Eguizabal, Bravo21, Foundation Management, National Framing,

KMM, MFDC, Team CCR, and US Construction Trust, and others conspired to defraud the Funds.

WHEREFORE, on Count 6, Plaintiffs request that this Court provide the following relief against

Defendants George Albertelli, David Albertelli, ACI, Kozlowski, Salat, Westcore I, Westcore II,




                                                    69
DM1\9084114.1
Butler, Burke, Heltzel, Foundation Management, National Framing, KMM, MFDC, Team CCR,

and US Construction Trust.:

     a) Grant Plaintiffs compensatory, exemplary, punitive, and other damages as shall be proven

           at trial; and

     b) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

           proper.

            COUNT 7 - CONVERSION - AGAINST DAVID ALBERTELLI AND ACI

           321.      The allegations regarding the theft of the Joint Checks in paragraphs 182-211 above

are incorporated as though set forth in full herein as the allegations in this paragraph. Paragraphs

16-45 regarding definition of the parties and Contracts are incorporated herein as though set forth

in full.

           322.      David Albertelli and ACI converted the proceeds of the Joint Checks, that was the

property of the Plaintiffs Six Mile Fund and Rochester Fund, to their possession.

WHEREFORE, on Count 7, Plaintiffs request that this Court provide the following relief against

Defendants David Albertelli and ACI:

     a) Grant Plaintiffs compensatory and other damages as shall be proven at trial; and

     b) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

           proper.

                               COUNT 8 – THEFT BY CONTRACTOR -
                                MINN. STAT. § 514.02 – AGAINST ACI

           323.      The allegations regarding the theft of Joint Checks on the Rochester Project in

paragraphs 182-186 and 199-211, and paragraphs 16-45 regarding definition of the parties and

contracts are incorporated herein as though set forth in full.




                                                     70
DM1\9084114.1
          324.   ACI received payments from the Savage Fund on the Savage Project and from

Rochester Fund on the Rochester Project that ACI requested for subcontractors who “furnished …

labor, skill, material or machinery to the [Projects]”. The Projects are improvements to real estate.

          325.   ACI failed to use those payments to pay the subcontractors, knew the

subcontractors were unpaid, failed to provide a lien waiver under Minnesota Statutes section

514.07, and failed to provide a payment bond.

          326.   ACI improperly deposited a total of $1,121,882.88 that was to be paid to

subcontractors for the Rochester Project. On information and belief, some subcontractors were

later paid by ACI and the outstanding principal amount may be reduced.

          327.   In late December 2016, the Funds were contacted by several subcontractors who

complained that they had not been paid the payment corresponding to the October Payment

Application. Those subcontractors indicated that ACI did not send them the joint check but did

send a lien waiver and other documentation. The Funds then learned that the cancelled Joint

Checks did not have the required second signatures.

          328.   Minnesota Statutes Section 514.02 provides, in pertinent part:

                 Subdivision 1. Proceeds of payments; acts constituting theft. (a)
                 Proceeds of payments received by a person contributing to an improvement
                 to real estate within the meaning of section 514.01 shall be held in trust by
                 that person for the benefit of those persons who furnished the labor, skill,
                 material, or machinery contributing to the improvement. ….

                 (b) If a person fails to use the proceeds of a payment made to that
                 person for the improvement, for the payment for labor, skill, material,
                 and machinery contributed to the improvement, knowing that the cost
                 of the labor performed, or skill, material, or machinery furnished remains
                 unpaid, and who has not furnished the person making such payment
                 either a valid lien waiver under section 514.07, or a payment bond in
                 the basic amount of the contract price for the improvement, conditioned for
                 the prompt payment to any person entitled thereto for the performance of
                 labor or the furnishing of skill, material, or machinery for the improvement,



                                                  71
DM1\9084114.1
                      shall be guilty of theft of the proceeds of the payment and is punishable
                      under section 609.52. ….
                      (c) ….
                      (d) ….

                      Subd. 1a. Civil action. A person injured by a violation of subdivision 1 may
                      bring a civil action and recover damages, together with costs and
                      disbursements, including costs of investigation and reasonable attorney
                      fees, and receive other relief as determined by the court, including, without
                      limitation, equitable tracing. A civil action under this subdivision may be
                      brought:

                      (1) against the person who committed the theft under subdivision 1; and

                      (2) …..

                                                     * * *

          329.        ACI is guilty of theft of the proceeds of payments made for improvements on the

Savage Project and Rochester Project.

          330.        Savage Fund was injured by ACI’s theft of the proceeds of payments made for

improvements on the Savage Project.

          331.        Rochester Fund was injured by ACI’s theft of the proceeds of payments made for

improvements on the Rochester Project.

WHEREFORE, on Count 8, Plaintiffs request that this Court provide the following relief against

Defendant ACI:

     a) Grant Plaintiffs compensatory damages, together with costs and disbursements, including

          costs of investigation and reasonable attorney fees, and other damages as shall be proven

          at trial;

     b) Grant Plaintiffs their attorneys’ fees and costs; and

     c) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.



                                                       72
DM1\9084114.1
                 COUNT 9 – BREACH OF SUBCONTRACTS – AGAINST ACI

          332.   The allegations regarding the theft of Joint Checks in paragraphs 182-211 and

paragraphs 16-45 regarding definition of the parties and Contracts are incorporated herein as

though set forth in full. Any defined term used in such paragraphs shall have the meaning defined

in this Fourth Amended Complaint even if such term is not defined in a paragraph incorporated in

this Count.

          333.   On information and belief, ACI entered into written subcontracts with each of its

subcontractors.

          334.   ACI had a contractual obligation to each Subcontractor to make the payments to

that Subcontractor in the amount reflected in the payment applications for the Rochester Project

and the Six Mile Project, including the October payment applications.

          335.   Without just cause or right, ACI failed and refused to pay the subcontractors

amounts due under the Subcontracts for some of the payment applications, including the October

payment applications for the Rochester Project and the Six Mile Project, and has committed other

breaches of the Subcontracts. The payments to the subcontractors for the October payment

applications are the Joint Checks that were stolen by ACI as described in paragraphs 182-211.

          336.   The subcontractors were damaged by ACI’s breaches of the Subcontracts.

          337.   On December 29, 2016, the Funds gave notice to ACI that the Funds would

terminate ACI’s opportunity to perform any more work on the Rochester Project if ACI did not

return the money stolen through the joint check schemes and cure other contractual defaults.

          338.   ACI cured none of its defaults, committed an additional default, and kept the stolen

money.

          339.   The terminations of ACI’s opportunity to perform work on the Rochester Project

became effective on January 6, 2017.

                                                  73
DM1\9084114.1
          340.       On information and belief, subcontractors gave written notice to ACI that they were

not paid on the Rochester Project.

          341.       To keep the Rochester Project moving, mitigate damages, avoid Subcontractor

liens, acquire the subcontractors’ claims against ACI, and to do the right thing, the Funds paid the

amounts of the Joint Checks directly to the unpaid subcontractors.

          342.       Six Mile Fund is the subrogee or assignee, or both, of certain claims against ACI to

which Six Mile Fund is subrogated by payment or that were assigned by the following former

subcontractors of ACI:

                a. Action Automatic Door & Gate

                b. Adkins Electric Inc.

                c. J.R. Hobbs Co. – Atlanta, L.L.C.

                d. CQ Insulation

                e.   BMC (BMC West)

                f. Ciano’s Tile and Custom Finishes, L.L.C.

                g.   Crown Roofing LLC

                h.   Floor Technologies, Inc.

                i. GE Appliances

                j. Gulf Coast Plumbing of Central Florida, Inc.

                k. Mr. Drywall Service, LLC

                l. Master Woodcraft Cabinetry, LLC

                m. Sousa Cabinets Inc.

                n. Sunny Grove Landscaping Inc.

                o. Bruno Chavez Painting, LLC



                                                      74
DM1\9084114.1
                p. Haskins Inc.

                q. Liberty Aluminum Company

                r. Texas Contract Floors

          343.      Rochester Fund is the subrogee or assignee, or both, of certain claims against ACI

to which Rochester Fund is subrogated by payment or that were assigned by the following former

subcontractors of ACI:

                a. Absolute Drywall, Inc.

                b. Advanced Building Center

                c. General Sprinkler Corporation

                d. Citywide Insulation, Inc.

                e. L&W Supply (M&S Drywall Supply)

                f. Seamless Gutter (Seamless Gutterworks, LLC)

                g. SL Contracting Inc.

                h. Stone Pro LLC (Stone Pro Masonry)

                i. Viking Gypsum Floors LLC

                j. American Fence Company

                k. Bruno Chavez Painting, LLC

                l. Texas Contract Floors

WHEREFORE, on Count 9, Plaintiffs Six Mile Fund and Rochester Fund request that this Court

provide the following relief against Defendant ACI:

     a) Grant Plaintiffs compensatory and other damages as shall be proven at trial; and

     b) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.



                                                    75
DM1\9084114.1
                         COUNT 10 – FLORIDA PROMPT PAYMENT ACT
                                VIOLATIONS –AGAINST ACI

          344.      Florida Statutes Section 715.12(2) (“Florida Prompt Payment Act”) requires a

contractor to pay its subcontractors within 14 days of receipt of payment for work done by the

subcontractor on a construction project in Florida.

          345.      As described in greater detail in paragraphs 182-198 and 206-211, ACI received

Joint Check payments for work done by certain of its subcontractors on the Six Mile Project for

the October payment application on or before December 2, 2016. ACI improperly deposited those

payments into ACI’s own account on or before December 8, 2016.

          346.      ACI did not pay those subcontractors on or before December 16, 2016.

          347.      ACI violated the Florida Prompt Payment Act.

          348.      The subcontractors are entitled to statutory damages, in addition to receipt of

payments, under the Florida Prompt Payment Act.

          349.      The subcontractors have assigned the claims for statutory damages to Six Mile

Fund.

WHEREFORE, on Count 10, Plaintiff Six Mile Fund requests that this Court provide the following

relief against Defendant ACI:

     a) Grant Plaintiff compensatory, statutory, and other damages as shall be proven at trial;

     b) Grant Plaintiff its attorneys’ fees and costs; and

     c) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.




                                                   76
DM1\9084114.1
            COUNT 11 – MINNESOTA PROMPT PAYMENT ACT VIOLATIONS –
                                 AGAINST ACI

          350.      Minnesota Statutes Section 337.10 subdivision 3 (“Minnesota Prompt Payment

Act”) requires a contractor to pay its subcontractors within 10 days of receipt of payment for work

done by the subcontractor on a construction project in Minnesota.

          351.      ACI received joint check payments for work done by certain of its subcontractors

on the Rochester Project for the October payment application on or before December 2, 2016. ACI

improperly deposited those payments into ACI’s own account on or before December 8, 2016.

          352.      ACI did not pay those subcontractors on or before December 12, 2016.

          353.      ACI violated the Minnesota Prompt Payment Act.

          354.      The subcontractors are entitled to statutory damages, in addition to receipt of

payments, under the Minnesota Prompt Payment Act.

          355.      The subcontractors have assigned the claims for statutory damages to Rochester

Fund.

WHEREFORE, on Count 11, Plaintiffs Rochester Fund and Savage Fund request that this Court

provide the following relief against Defendant ACI:

     a) Grant Plaintiffs compensatory, statutory, and other damages as shall be proven at trial;

     b) Grant Plaintiffs their attorneys’ fees and costs; and

     c) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.

                COUNT 12 - BREACH OF CONTRACT – SAVAGE – AGAINST ACI

          356.      The allegations of paragraphs 16, 18, 44(b), and 45 defining parties and the Savage

Contract are incorporated as though set forth in full herein as the allegations of this paragraph.




                                                    77
DM1\9084114.1
          357.     ACI owes the Savage Fund the duties set forth in the Savage Contract, implied

therein and implied as a matter of law.

          358.     The Savage Contract includes multiple terms that were breached by ACI, including

the following sections of the General Conditions to the Savage Contract:

                a. 3.3.1. ACI is to supervise and direct the work of the Project using its best skill and

                   attention.

                b. 3.7.2. ACI shall comply with and give notices required by law.

                c. 3.9.1. ACI shall employ a qualified superintendent who shall be at the Project site

                   when work is being performed.

                d. 3.10.3. ACI shall adhere to the Project schedule.

                e. 9.3.1.2. ACI is prohibited from including amounts in payment applications that the

                   contractor does not intend to pay to a subcontractor or supplier.

                f. 9.6.2. ACI shall pay its subcontractors within 7 days of receipt of payment from

                   the Savage Fund.

          359.     ACI paid Eguizabal a bribe to procure the Savage Contract. The bribe was included

in the contract price to be paid to ACI. ACI included the amount of the bribe in its billings to

Savage Fund and falsified payment applications to disguise the truth of the amount billed.

          360.       ACI submitted and processed payment applications on the Savage Project that

overstated amounts that were due and diverted amounts owed to the subcontractors that had

performed the work to sham subcontractors controlled by the ACI and others.

          361.     ACI submitted change orders for amounts to which it was not entitled. On June 2,

2015, David Albertelli signed a change order for the Savage Contract, Change Order Number 10,




                                                     78
DM1\9084114.1
in which ACI accepted responsibility for $401,780.00 in liquidated damages for delays caused by

ACI and received relief on required turnover dates for some buildings.

          362.    On information and belief, ACI knew that its representations about accepting

responsibility for delays were misstatements of material fact. As the Savage Project progressed

nearer to completion, ACI demanded that Savage Fund pay for additional costs that ACI allegedly

incurred due to the delays ACI had already agreed were its own fault.

          363.    On information and belief, despite knowing it had no contractual right to a payment,

ACI attempted to hold the Savage Project “hostage” by slowing progress and threatening not to

complete the work unless the unwarranted payments were authorized.

          364.    On September 23, 2016, ACI recorded a lien against the Savage Project that, on

information and belief, includes the delay damages for which ACI had previously accepted

responsibility.

          365.    On information and belief, Defendants believed that filing the lien would interfere

with Savage Fund’s financing for the project and compel Savage Fund to make a payment to

Defendants even though they had no legal right to a payment.

          366.    Once ACI had incurred liquidated damages for delay to the maximum amount

allowed by the Savage Contract, ACI requested unjustified increases to its contract price to

continue to progress the completion of the Project, knowing further delay would be greatly

detrimental to the Savage Fund but without recourse to ACI because of the cap on delay damages.

          367.    ACI also attempted to take advantage of the delayed status and limitation on

liability by not adequately staffing the project with supervision, project management, and other

overhead costs. Despite not incurring the cost of overhead and supervision that it was required to




                                                   79
DM1\9084114.1
provide, ACI submitted Payment Applications requesting the full amount of the “General

Conditions” costs that included payments for supervision.

          368.     ACI repeatedly failed to pay its subcontractors within the time required by the

Contract. ACI submitted payment applications seeking amounts due to subcontractors knowing

full well it would not pay such subcontractors in a timely manner.

          369.     In addition to the foregoing, ACI’s breaches of the Savage Contract include but are

not limited to the following:

                a. late delivery of buildings;

                b. defective construction;

                c. failing to comply with applicable codes and other laws;

                d. improper design of certain elements, including but not limited to foundations;

                e. failing to provide enough qualified supervisory personnel;

                f. failing to remedy defaults;

                g. failing to pay amounts due to subcontractors;

                h. late payments to subcontractors;

                i. failing to indemnify Savage Fund;

                j. failing to perform in good faith and with fair dealing;

                k. failing to fulfill other contractual obligations; and

                l. recording a mechanics lien against the Savage Project and related real property that

                   is grossly overstated, fraudulent, unenforceable and a breach of the Savage

                   Contract.

          370.     Savage Fund has been damaged by and continues to be damaged by ACI’s

breaches.



                                                      80
DM1\9084114.1
          371.      Savage Fund has performed all obligations required of it under the Savage Contract

which were not excused.

WHEREFORE, on Count 12, Plaintiff Savage Fund requests that this Court provide the following

relief against Defendant ACI:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial;

     b) Declare the mechanics lien recorded by ACI against the Savage Project to be void and

          unenforceable;

     c) Order ACI to immediately release the mechanics lien recorded by them against the Savage

          Project; and

     d) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.

         COUNT 13 - PROFESSIONAL NEGLIGENCE – SAVAGE – AGAINST ACI

          372.      The allegations of paragraphs 16, 18, 44(b), and 45 defining parties and the

Rochester Contract are incorporated as though set forth in full herein as the allegations of this

paragraph. Any defined term used in such paragraphs shall have the meaning defined in this Fourth

Amended Complaint even if such term is not defined in a paragraph incorporated in this Count.

          373.      ACI owes Savage Fund a duty to provide certain professional design service related

to the Savage Project.

          374.      ACI owed Savage Fund a duty to provide those design service in conformance with

the Savage Contract and with the skill and care normally employed by professional designers

performing similar design and other professional services for similar projects in Minnesota.

          375.      ACI provided some of its professional services in breach of the applicable standard

of care, including but not limited to ACI’s design of certain foundations.

          376.      ACI’s breaches caused Savage Fund to be damaged.

                                                    81
DM1\9084114.1
WHEREFORE, on Count 13, Plaintiff Savage Fund requests that this Court provide the following

relief against Defendant ACI:

     a) Grant Plaintiff compensatory, exemplary, punitive, and other damages as shall be proven

          at trial;

     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.

           COUNT 14 - BREACH OF CONTRACT – ROCHESTER- AGAINST ACI

          377.        The allegations of paragraphs 16, 18, 44(e), and 45 defining parties and the

Rochester Contract are incorporated as though set forth in full herein as the allegations of this

paragraph.

          378.        ACI owes the Rochester Fund the duties set forth in the Rochester Contract, implied

therein and implied as a matter of law.

          379.        The Rochester Contract includes multiple terms that were breached by ACI,

including the following sections of the General Conditions to the Rochester Contract:

                a. 3.3.1. ACI is to supervise and direct the work of the Project using its best skill and

                      attention.

                b. 3.7.2. ACI shall comply with and give notices required by law.

                c. 3.9.1. ACI shall employ a qualified superintendent who shall be at the Project site

                      when work is being performed.

                d. 3.10.3. ACI shall adhere to the Project schedule.

                e. 9.3.1.2. ACI is prohibited from including amounts in payment applications that the

                      contractor does not intend to pay to a subcontractor or supplier.

                f. 9.6.2. ACI shall pay its subcontractors within 7 days of receipt of payment from

                      the Rochester Fund.

                                                       82
DM1\9084114.1
          380.   ACI paid Eguizabal a bribe to procure the Rochester Contract. The bribe was

included in the Stipulated Sum to be paid to ACI. ACI included the amount of the bribe in its

billings to Rochester Fund and falsified payment applications to disguise the truth of the amount

billed.

          381.   ACI has failed to pay its subcontractors the amounts included for the subcontractors

in payment applications.

          382.   For example, as of April 11, 2017, National Framing claimed it was due

$764,724.62 from ACI for the Rochester Project.

          383.   ACI’s underpayment to National Framing started in June of 2016, for which month

National Framing claims $182,275.15 is still due and owing.            National Framing requested

$482,275.15 for that month and ACI was paid that full amount but ACI paid only $300,000.00 to

National Framing.

          384.   Defendants did not pay National Framing the amounts it represented it would or

had paid National Framing. That non-payment allowed David Albertelli to benefit from the

payment to ACI and a potential second payment to National Framing because, if the connection

between National Framing and Albertelli was not discovered, the Rochester Fund might pay

National Framing to avoid a lien claim.

          385.   On payment applications 12 and 13, ACI delayed making timely payments to

subcontractors after receiving funding. ACI did not pay subcontractors until after the Rochester

Fund caught ACI’s misappropriation and demanded that ACI pay the subcontractors.

          386.   ACI slowed its work on the Rochester Project to force Six Mile Fund to process

change order requests on the Six Mile Project that were not properly supported and to which ACI

was not entitled. On information and belief, David Albertelli instructed ACI employees not to



                                                  83
DM1\9084114.1
return phone calls from the Funds and subcontractors regarding the Projects in order to prevent

problems from being resolved.

          387.     The theft of the Joint Checks constitutes a breach of the Rochester Contract.

          388.     In addition to the foregoing, ACI’s breaches of the Rochester Contract include but

are not limited to the following:

                a. late delivery of buildings;

                b. defective construction;

                c. failing to comply with applicable codes and other laws;

                d. improper design of certain elements;

                e. failing to provide enough qualified supervisory personnel;

                f. failing to remedy defaults;

                g. failing to comply with applicable laws;

                h. failing to pay amounts due;

                i. failing to perform in good faith and with fair dealing;

                j. failing to indemnify Rochester Fund; and

                k. failing to fulfill other contractual obligations.

          389.     Rochester Fund has been damaged by and continues to be damaged by ACI’s

breaches.

          390.     Rochester Fund has performed all obligations required of it under the Rochester

Contract which were not excused.

WHEREFORE, on Count 14, Plaintiff Rochester Fund requests that this Court provide the

following relief against Defendant ACI:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial;



                                                      84
DM1\9084114.1
     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.

                COUNT 15 - BREACH OF CONTRACT – SIX MILE – AGAINST ACI

          391.      The allegations of paragraphs 16, 18, 44(d), and 45 defining parties and the Six

Mile Contract are incorporated as though set forth in full herein as the allegations of this paragraph.

          392.      ACI owes the Six Mile Fund the duties set forth in the Six Mile Contract, implied

therein and implied as a matter of law.

          393.      The Six Mile Contract includes multiple terms that were breached by ACI,

including the following sections of the General Conditions to the Six Mile Contract:

                a. 3.3.1. ACI is to supervise and direct the work of the Project using its best skill and

                    attention.

                b. 3.7.2. ACI shall comply with and give notices required by law.

                c. 3.9.1. ACI shall employ a qualified superintendent who shall be at the Project site

                    when work is being performed.

                d. 3.10.3. ACI shall adhere to the Project schedule.

                e. 9.3.1.2. ACI is prohibited from including amounts in payment applications that the

                    contractor does not intend to pay to a subcontractor or supplier.

                f. 9.6.2. ACI shall pay its subcontractors within 7 days of receipt of payment from

                    the Six Mile Fund.

          394.      ACI paid Eguizabal a bribe to procure the Six Mile Contract. The bribe was

included in the Stipulated Sum to be paid to ACI. ACI included the amount of the bribe in its

billings to Six Mile Fund and falsified payment applications to disguise the truth of the amount

billed.



                                                     85
DM1\9084114.1
          395.   ACI submitted fraudulent, intentionally inaccurate payment applications on the Six

Mile Project and often failed to pay subcontractors timely. On Six Mile payment applications 15,

16 and 17, ACI delayed payments to subcontractors after receiving funding. The Six Mile Fund

caught ACI’s misappropriation and demanded that ACI pay the subcontractors.

          396.   In another case, from August 15th to the 22nd, 2016, Sneha Tamma of Continental,

who processed payments for the Funds, noticed that ACI was not paying subcontractors even

though the Funds had paid ACI. Ms. Tamma repeatedly asked Amy Butler of ACI to pay

subcontractors and provide the required proof of payment.         Ms. Butler provided false and

misleading responses that led the Funds to believe subcontractors would be promptly paid.

          397.   In yet another example, in March 2016, ACI slow-paid its door and window

supplier, BMC, on the Six Mile Project. After BMC shipped products to the project, ACI billed

and was paid by Six Mile Fund but ACI did not pay BMC on a timely basis. That inappropriate

delay in payment allowed ACI to use BMC’s money for other purposes.

          398.   On at least one occasion on the Six Mile Project, ACI submitted a payment

application that contradicted prior payment applications and attempted to assign negative amounts

due subcontractors for whom Savage Fund had already paid ACI.

          399.   In June 2016, ACI provided its Subcontractor, Bridgewell Resources, with a lien

waiver that indicated that ACI had paid Bridgewell Resources for work through a later date than

was true. Rather than resolve the issue, ACI allowed the on-line system used to close out the draw

in question without Bridgewell being paid.

          400.   ACI did not disclose some of its subcontractors, or the amounts due or to become

due them. For example, Synergy Rents provided equipment to ACI with rental fees totaling

$56,479.73 as of August 17, 2016, according to Synergy Rents.



                                                 86
DM1\9084114.1
          401.   ACI requested and received payments from Six Mile Fund during that time but did

not pay Synergy Rents and did not disclose the unpaid amounts or even the existence of Synergy

Rents. ACI intended to hide the fact that Six Mile Fund should expect a lien waiver from Synergy

Rents. By concealing the identity of subcontractors, ACI was able to defraud Six Mile Fund into

making payments to ACI even though ACI was not paying its subcontractors.

          402.   Another example of slow payment and deceptive billing by ACI concerned

Bridgewell Resources, one of ACI’s suppliers. As of August 23, 2016, Bridgewell Resources had

over $108,957.77 due and owing from ACI for materials delivered in May, June and July 2016,

even though ACI had been paid for its May and June 2016 payment applications, which months

accounted for $106,383.89 of the amount Bridgewell Resources claimed was due.

          403.   ACI demanded unearned payments to progress the Six Mile Project in accordance

with the agreed schedule. ACI threatened to cause further delays to the already behind schedule

Six Mile Project unless Six Mile Fund made an early payment of approximately $310,000

following the submission of the August 2016 Payment Application. Six Mile Fund made the early

payment but ACI did not use the payment to prevent the Six Mile Project from falling further

behind schedule.

          404.   ACI failed to provide project management services that met the applicable standard

of care and contractual obligations by, among other things, hiring properly licensed subcontractors.

For example, ACI was cited for a violation for using an unlicensed painter in Lee County Building

Code Violation case number VIO2016-06575, and an unlicensed siding contractor in case number

VIO2016-04534.

          405.   The theft of the Joint Checks as described in paragraphs 182-211 also constitutes a

breach of the Six Mile Contract.



                                                 87
DM1\9084114.1
          406.      In addition to the foregoing, ACI’s breaches of the Six Mile Contract include but

are not limited to the following:

                a. late delivery of buildings;

                b. defective construction;

                c. failing to comply with applicable codes and other laws;

                d. improper design of certain elements;

                e. failing to provide enough qualified supervisory personnel;

                f. failing to remedy defaults;

                g. failing to comply with applicable laws;

                h. failing to pay amounts due;

                i. failing to perform in good faith and with fair dealing;

                j. failing to indemnify Six Mile Fund; and

                k. failing to fulfill other contractual obligations.

          407.      Six Mile Fund has been damaged by and continues to be damaged by ACI’s

breaches.

          408.      Six Mile Fund has performed all obligations required of it under the Six Mile

Contract which were not excused.

WHEREFORE, on Count 15, Plaintiff Six Mile Fund requests that this Court provide the following

relief against Defendant ACI:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial; and

     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.




                                                      88
DM1\9084114.1
     COUNT 16 - BREACH OF IMPLIED WARRANTY – SIX MILE – AGAINST ACI

          409.      The allegations of the Six Mile breach of contract count and paragraphs 390-408

(Count 15) above are incorporated as though set forth in full herein as the allegations in this

paragraph. Any defined term used in such paragraphs shall have the meaning defined in this Fourth

Amended Complaint even if such term is not defined in a paragraph incorporated in this Count.

          410.      ACI owes 332 Fund warranties implied under the law. The implied warranties

include:

                a. An implied warranty of workmanlike quality;

                b. An implied warranty of fitness for a particular purpose;

                c. An implied warranty of merchantability; and

                d. An implied warranty of habitability.

          411.      The Six Mile Fund relied upon the warranties of ACI in deciding to award the

contract for the Six Mile Project to ACI.

          412.      ACI has breached one or more of those warranties.

          413.      As ACI’s failure to honor its warranties has caused Six Mile Fund to hire others to

correct the work of ACI, Six Mile Fund has been damaged by and continues to be damaged by

ACI’s breaches of warranties.

WHEREFORE, on Count 16, Plaintiff 332 Fund requests that this Court provide the following

relief against Defendant ACI:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial; and

     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.




                                                    89
DM1\9084114.1
      COUNT 17 - BREACH OF CONTRACT – NEW BRAUNFELS – AGAINST ACI

          414.     The allegations of paragraphs 16, 18, 44(c), and 45 defining parties and the New

Braunfels Contract are incorporated as though set forth in full herein as the allegations of this

paragraph.

          415.     ACI owes the New Braunfels Fund the duties set forth in the New Braunfels

Contract, implied therein and implied as a matter of law.

          416.     The New Braunfels Contract includes multiple terms that were breached by ACI,

including the following sections of the General Conditions to the New Braunfels Contract:

                a. 3.3.1. ACI is to supervise and direct the work of the Project using its best skill and

                   attention.

                b. 3.7.2. ACI shall comply with and give notices required by law.

                c. 3.9.1. ACI shall employ a qualified superintendent who shall be at the Project site

                   when work is being performed.

                d. 3.10.3. ACI shall adhere to the Project schedule.

                e. 9.3.1.2. ACI is prohibited from including amounts in payment applications that the

                   contractor does not intend to pay to a subcontractor or supplier.

                f. 9.6.2. ACI shall pay its subcontractors within 7 days of receipt of payment from

                   the New Braunfels Fund.

          417.     ACI paid Eguizabal a bribe to procure the New Braunfels Contract. The bribe was

included in the Stipulated Sum to be paid to ACI. ACI included the amount of the bribe in its

billings to New Braunfels Fund and falsified payment applications to disguise the truth of the

amount billed.

          418.     Defendants misrepresented the amounts that were or would be paid to

subcontractors on the New Braunfels Project. On numerous occasions David Albertelli signed

                                                     90
DM1\9084114.1
Sworn Statements that purported to show amounts paid to subcontractors but those amounts were

misrepresented in many Sworn Statements and altered from one Sworn Statement to the next in

many instances.

          419.     Defendants submitted lien waivers that did not match the amounts that Defendants

had represented were paid to subcontractors. On March 18, 2016, Thomas Cecchini (New

Braunfels Fund) informed David Albertelli that his misrepresentations in payment applications 13

and 14 about the amounts paid to Nationwide Gutter had been caught.

          420.     On May 6, 2016, Continental, as New Braunfels Fund’s agent, informed ACI of

errors in the lien waivers and Sworn Statements for payment applications 15 and 16. On May 11,

2016, ACI sent partially corrected Sworn Statements and waivers after Continental caught

misrepresentations and errors in Defendants’ Sworn Statements and waivers related to

subcontractors T&D Moravits, Wheeler Truss, Strand Systems, Titan Supply, Insulation Group

and Al’s Painting.

          421.     On May 12, 2016, ACI sent New Braunfels Fund another corrected Sworn

Statement and corrected lien waivers for Bridgewell Resources after Continental had caught

Defendants’ misrepresentation about the amounts that had been paid to Bridgewell.

          422.     In addition to the foregoing, ACI’s breaches of the New Braunfels Contract include

but are not limited to the following:

                a. late delivery of buildings;

                b. defective construction;

                c. failing to comply with applicable codes and other laws;

                d. improper design of certain elements;

                e. failing to provide enough qualified supervisory personnel;



                                                   91
DM1\9084114.1
                f. failing to remedy defaults;

                g. failing to comply with applicable laws;

                h. failing to pay amounts due;

                i. failing to perform in good faith and with fair dealing;

                j. failing to indemnify New Braunfels Fund; and

                k. failing to fulfill other contractual obligations.

          423.      New Braunfels Fund has been damaged by and continues to be damaged by ACI’s

breaches.

          424.      New Braunfels Fund has performed all obligations required of it under the New

Braunfels Contract which were not excused.

WHEREFORE, on Count 17, Plaintiff New Braunfels Fund requests that this Court provide the

following relief against Defendant ACI:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial; and

     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.

        COUNT 18 - BREACH OF CONTRACT – WACO – AGAINST WESTCORE I

          425.      The allegations of paragraphs 16, 18, 44(g), and 45 defining parties and the Waco

Contract are incorporated as though set forth in full herein as the allegations of this paragraph.

          426.      Westcore I owes the Waco Fund the duties set forth in the Waco Contract, implied

therein and implied as a matter of law.

          427.      The Waco Contract includes multiple terms that were breached by Westcore,

including the following sections of the General Conditions to the Waco Contract:

                a. 3.3.1. Westcore I is to supervise and direct the work of the Project using its best

                    skill and attention.

                                                      92
DM1\9084114.1
                b. 3.7.2. Westcore I shall comply with and give notices required by law.

                c. 3.9.1. Westcore I shall employ a qualified superintendent who shall be at the

                   Project site when work is being performed.

                d. 3.10.3. Westcore I shall adhere to the Project schedule.

                e. 9.3.1.2. Westcore I is prohibited from including amounts in payment applications

                   that the contractor does not intend to pay to a subcontractor or supplier.

                f. 9.6.2. Westcore I shall pay its subcontractors within 7 days of receipt of payment

                   from the Waco Fund.

          428.     Westcore I paid Eguizabal a bribe to procure the Waco Contract. The bribe was

included in the Stipulated Sum to be paid to Westcore. Westcore included the amount of the bribe

in its billings to Waco Fund and falsified payment applications to disguise the truth of the amount

billed.

          429.     Westcore I delayed payments to subcontractors or did not pay them at all.

Carpenters who worked on the Waco Project have still not been paid by Westcore despite Westcore

having been paid for such work.

          430.     The allegations regarding payment fraud perpetrated by Westcore I with regard to

Peal & Associates contained in paragraphs 166-176 constitutes a breach of the Waco Contract. In

addition, Westcore I requested that it be allowed to pay Peal & Associates on a bi-weekly basis

rather than monthly. Continental advanced funds to Westcore for this purpose but Westcore did

not pay Peal & Associates and the individual carpenters were not paid.

          431.     In addition to the foregoing, Westcore’s breaches of the Waco Contract include but

are not limited to the following:

                a. late delivery of buildings;



                                                    93
DM1\9084114.1
                b. defective construction;

                c. failing to comply with applicable codes and other laws;

                d. improper design of certain elements;

                e. failing to provide enough qualified supervisory personnel;

                f. failing to remedy defaults;

                g. failing to comply with applicable laws;

                h. failing to pay amounts due;

                i. failing to perform in good faith and with fair dealing;

                j. failing to indemnify Waco Fund;

                k. violating contract document provisions related to the Americans with Disabilities

                    Act;

                l. failing to install a fire-rated enclosure at stairwells;

                m. failing to install shoe molding;

                n. installing the porch decks incorrectly;

                o. installing soffits incorrectly;

                p. Failing to install a fire rated enclosure in the demising wall system near the bath

                    tubs;

                q. failing to correct or complete items on the punch lists;

                r. installing the sanitary sewer lift station incorrectly; and

                s. failing to fulfill other contractual obligations.

          432.      Waco Fund has been damaged by and continues to be damaged by Westcore I’s

breaches.




                                                       94
DM1\9084114.1
          433.      Waco Fund has performed all obligations required of it under the Waco Contract

which were not excused.

WHEREFORE, on Count 18 Plaintiff Waco Fund requests that this Court provide the following

relief against Defendants Westcore I:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial; and

     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.

       COUNT 19 - BREACH OF CONTRACT – BRYAN – AGAINST WESTCORE I

          434.      The allegations of paragraphs 16, 18, 44(f), and 45 defining parties and the Bryan

Contract are incorporated as though set forth in full herein as the allegations of this paragraph.

          435.      Westcore I owes the Bryan Fund the duties set forth in the Bryan Contract, implied

therein and implied as a matter of law.

          436.      The Bryan Contract includes multiple terms that were breached by Westcore,

including the following sections of the General Conditions to the Bryan Contract:

                a. 3.3.1. Westcore I is to supervise and direct the work of the Project using its best

                    skill and attention.

                b. 3.7.2. Westcore I shall comply with and give notices required by law.

                c. 3.9.1. Westcore I shall employ a qualified superintendent who shall be at the

                    Project site when work is being performed.

                d. 3.10.3. Westcore I shall adhere to the Project schedule.

                e. 9.3.1.2. Westcore I is prohibited from including amounts in payment applications

                    that the contractor does not intend to pay to a subcontractor or supplier.

                f. 9.6.2. Westcore I shall pay its subcontractors within 7 days of receipt of payment

                    from the Bryan Fund.

                                                     95
DM1\9084114.1
          437.      Westcore I paid Eguizabal a bribe to procure the Bryan Contract. The bribe was

included in the Stipulated Sum to be paid to Westcore I. Westcore I included the amount of the

bribe in its billings to Bryan Fund and falsified payment applications to disguise the truth of the

amount billed.

          438.      Westcore I delayed payments to subcontractors or did not pay them at all.

Carpenters who worked on the Bryan Project have still not been paid by Westcore I despite

Westcore I having been paid for such work.

          439.      In addition to the foregoing, Westcore I’s breaches of the Bryan Contract include

but are not limited to the following:

                a. late delivery of buildings;

                b. defective construction;

                c. failing to comply with applicable codes and other laws;

                d. improper design of certain elements;

                e. failing to provide enough qualified supervisory personnel;

                f. failing to remedy defaults;

                g. failing to comply with applicable laws;

                h. failing to pay amounts due;

                i. failing to perform in good faith and with fair dealing;

                j. failing to indemnify Bryan Fund;

                k. violating contract document provisions related to the Americans with Disabilities

                    Act;

                l. failing to install a fire-rated enclosure at stairwells;

                m. failing to install shoe molding;



                                                       96
DM1\9084114.1
                n. installing the porch decks incorrectly;

                o. installing soffits incorrectly;

                p. Failing to install a fire rated enclosure in the demising wall system near the bath

                    tubs;

                q. failing to correct or complete items on the punch lists; and

                r. failing to fulfill other contractual obligations.

          440.      Bryan Fund has been damaged by and continues to be damaged by Westcore I’s

breaches.

          441.      Bryan Fund has performed all obligations required of it under the Bryan Contract

which were not excused.

WHEREFORE, on Count 19, Plaintiff Bryan Fund requests that this Court provide the following

relief against Defendant Westcore I:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial; and

     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.

                      COUNT 20 - BREACH OF CONTRACT – LONGMONT –
                                   AGAINST WESTCORE I

          442.      The allegations of paragraphs 16, 18, 44(h), and 45 defining parties and the

Longmont Contract are incorporated as though set forth in full herein as the allegations of this

paragraph.

          443.      Westcore I owes the Longmont Fund the duties set forth in the Longmont

Contract, implied therein and implied as a matter of law.

          444.      The Longmont Contract includes multiple terms that were breached by Westcore

I, including the following sections of the General Conditions to the Longmont Contract:


                                                      97
DM1\9084114.1
                a. 3.3.1. Westcore I is to supervise and direct the work of the Project using its best

                   skill and attention.

                b. 3.7.2. Westcore I shall comply with and give notices required by law.

                c. 3.9.1. Westcore I shall employ a qualified superintendent who shall be at the

                   Project site when work is being performed.

                d. 3.10.3. Westcore I shall adhere to the Project schedule.

                e. 9.3.1.2. Westcore I is prohibited from including amounts in payment applications

                   that the contractor does not intend to pay to a subcontractor or supplier.

                f. 9.6.2. Westcore I shall pay its subcontractors within 7 days of receipt of payment

                   from the Longmont Fund.

          445.     Westcore I paid Eguizabal a bribe to procure the Longmont Contract. The bribe

was included as a line item in the internal budget for the project as MFDC Fee in the amount of

$495,000. Westcore I included the amount of the bribe in its billings to Longmont Fund and

falsified payment applications to disguise the truth of the amount billed.

          446.     Westcore I delayed payments to the plumber, and then the plumber refused to

perform additional work on the Project as long as Westcore I was the general contractor.

          447.     The allegations regarding Team CCR set forth in paragraphs 147 - 162 are breaches

of contract.

          448.     In addition to the foregoing, Westcore I’s breaches of the Longmont Contract

include but are not limited to the following:

                a. late delivery of buildings;

                b. defective construction;

                c. failing to comply with applicable codes and other laws;



                                                    98
DM1\9084114.1
                d. improper design of certain elements;

                e. failing to provide enough qualified supervisory personnel;

                f. failing to remedy defaults;

                g. failing to comply with applicable laws;

                h. failing to pay amounts due;

                i. failing to perform in good faith and with fair dealing;

                j. failing to indemnify Longmont Fund;

                k. failing to fulfill other contractual obligations and,

                l. failure to pay the municipal use tax.

          449.      Longmont Fund has been damaged by and continues to be damaged by Westcore

I’s breaches.

          450.      Longmont Fund has performed all obligations required of it under the Longmont

Contract which were not excused.

WHEREFORE, on Count 20, Plaintiff Longmont Fund requests that this Court provide the

following relief against Defendants Westcore I:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial; and

     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.

           COUNT 21 - BREACH OF CONTRACT – LEXINGTON – AGAINST ACI

          451.      The allegations of paragraphs 16, 18, 44(a), and 45 defining parties and the

Lexington Contract are incorporated as though set forth in full herein as the allegations of this

paragraph.

          452.      ACI owes the Lexington Fund the duties set forth in the Lexington Contract,

implied therein and implied as a matter of law.

                                                      99
DM1\9084114.1
          453.     The Lexington Contract includes multiple terms that were breached by ACI,

including the following sections of the General Conditions to the Lexington Contract:

                a. 3.3.1. ACI is to supervise and direct the work of the Project using its best skill and

                   attention.

                b. 3.7.2. ACI shall comply with and give notices required by law.

          454.     ACI paid Eguizabal a bribe to procure the Lexington Contract. The bribe was

included in the Stipulated Sum to be paid to ACI. ACI included the amount of the bribe in its

billings to Lexington Fund and falsified payment applications to disguise the truth of the amount

billed.

          455.     In addition to the foregoing, ACI’s breaches of the Lexington Contract include but

are not limited to the following:

                a. defective construction;

                b. failing to comply with applicable codes, other laws and contract document

                   requirements related to the Americans with Disabilities Act;

                c. failing to indemnify Lexington Fund; and

                d. failing to fulfill other contractual obligations.

          456.     Lexington Fund has been damaged by and continues to be damaged by the

diminution in value of the Lexington Project due to ACI’s breaches.

          457.     Lexington Fund has performed all obligations required of it under the Lexington

Contract which were not excused.

WHEREFORE, on Count 21, Plaintiff Lexington Fund requests that this Court provide the

following relief against Defendant ACI:

     a) Grant Plaintiff compensatory and other damages as shall be proven at trial; and



                                                     100
DM1\9084114.1
     b) Grant such other and further relief in favor of the Plaintiff as this Court deems just and

          proper.

                               COUNT 22 - FRAUD – AGAINST HILZ

          458.      The allegations of paragraph 16 describing the Plaintiffs and the Projects and

paragraphs 44(f), (g) and (h) describing the Contracts for the Bryan, Waco and Longmont Projects

are incorporated as though set forth in full herein as the allegations of this paragraph.

          A.        Hilz was a Part of the Bribery Scheme

          459.      Hilz became involved in the bribery scheme, described in paragraphs 57 to 81,

shortly after he created Westcore I. Hilz knew of the bribery scheme involving Eguizabal no later

than February 29, 2016. On February 29, 2016 Hilz received a budget for the Waco Project titled

“PMs Targets and Buyout Tracker”. The budget included a line item for an MFDC Fee in the

amount of $218,000. The MFDC Fee was a bribe to be paid to Angelo Eguizabal. Hilz negotiated

the Waco Contract with Continental. That negotiation required Hilz to know the purpose of each

budget line item. Hilz therefore would have known the MFDC Fee was a bribe to be paid to

Eguizabal by Westcore through MFDC.

          460.      That the MFDC Fee was a bribe to be paid to Angelo Eguizabal is even more

obvious in the budget for the Longmont project. Hilz received the Longmont budget from David

Albertelli on August 8, 2016. As alleged in paragraph 70, the budget for Longmont includes an

“MFDC Fee” along with the notation

          this is for Angelo but if he dicks with ACI then this will be paid to ACI toward the open
          change orders. Exhibit 2.

          B.        Hilz Submitted the False Qualification Statement

          461.      The allegations of paragraphs 82 to 108 identifying Gregory Hilz and describing

the submission of a falsified qualification statement and financials for Westcore I by Hilz,



                                                   101
DM1\9084114.1
Kozlowski and David Albertelli are incorporated as though set forth in full herein as the

allegations of this paragraph.

          462.   Hilz knew Continental required Westcore to submit a qualification statement to

demonstrate it had the financial resources and experience to perform the projects for which it was

being considered.

          463.   Hilz was an active participant in submitting the false Qualification Statement for

Westcore I to Continental. On information and belief, Hilz worked with Kozlowski and David

Albertelli to create the Qualification Statement and accompanying financial statement. Hilz knew

the Qualification Statement and financials were phony. Hilz engaged in numerous phone calls,

email exchanges and in-person meetings with various Continental employees and never disclosed

the falsity of the Qualification Statement and attached financials.

          464.   Among the in-person meetings was a full day spent by Hilz at Continental’s offices

in Wisconsin for what is referred to as a “qualification visit”. The qualification visit included

meetings with many Continental personnel and a detailed explanation of Continental’s staged,

committee-based decision making process for the award of construction contracts.              Hilz

misrepresented the qualifications and ownership of Westcore I throughout the qualification visit.

          465.   Westcore I and Hilz, as the owner of 30% of Westcore I, benefitted from the

submission of and Continental’s reliance on the false Qualification Statement. Westcore I was

awarded three contracts from Continental that would never have been awarded had Westcore I

submitted a truthful Qualification Statement showing itself to be a newly formed company with

no experience and no assets.




                                                102
DM1\9084114.1
          466.   Ron Issleb of Continental contacted Hilz on multiple occasions, including on

November 10, 2015, telling Hilz that it was urgent that he submit the qualification information for

Westcore I.

          467.   Hilz submitted the Qualification Statement to Ron Issleb of Continental by email

on November 10, 2015.

          468.   On February 22, 2016, Brian Strandt of Continental forwarded a request from the

lender for the Longmont Project to Hilz seeking additional experience of Westcore in Colorado –

“the bank is looking for Westcore’s experience in Denver. Can you ask them if they have any

Denver projects that they can share?”

          469.   After seeking advice from David Albertelli regarding an appropriate response (see

paragraph 106), on March 2, 2016 Hilz sent an email to Brian Strandt misrepresenting the

Residences at Little Nell and the Knolls Apartments in Colorado Springs as Westcore I projects.

          470.   As Westcore I was a newly formed company with no experience, Hilz was lying to

Brian Strandt and to Continental’s lender with the goal of inducing Continental and the lender to

award the Longmont Project to Westcore I.

          471.   After Westcore was awarded the Longmont Project, Hilz continued to deceive

Continental. In response to a request by Continental that Westcore issue a bond for the Longmont

Project, Hilz told Brian Strandt that Westcore was reluctant to tie up its bonding capacity. In

reality, Westcore had no capacity to issue such a bond. Hilz was perpetuating the lies contained

in the Qualification Statement.

          C.     Hilz Concealed Albertelli’s and Kozlowski’s Involvement with Westcore

          472.   Hilz knew that it was necessary to defraud Continental in order to obtain work for

Westcore I. As alleged in paragraphs 91 and 104, Hilz knew that it was important that

Continental not discover that Westcore I was a new company and was backed by David

                                                103
DM1\9084114.1
Albertelli and Brook Kozlowski. David Albertelli, through US Construction Trust, was the

majority owner of Westcore I and Kozlowski was a minority owner.

          473.   Hilz was explicitly told that it was necessary to conceal the involvement of David

Albertelli in Westcore I. In an email dated November 24, 2015, in reference to a contract form to

be forwarded to Continental, David Albertelli told Hilz

          Remember to save to your computer, print to pdf and then scan every page just to make
          sure my name doesn’t show up….I’ve double checked it twice but it’s worth being safe.

          474.   Albertelli reminded Hilz again by email on December 11, 2016 in regards to

attached “scrubbed files” to check the properties for the documents to “confirm that it shows saved

on your computer and not mine”.

          475.   Hilz did as instructed by Albertelli.

          476.   Hilz agreed to be the face of Westcore I, enabling the Corrupt Enterprise to conceal

the involvement of David Albertelli and Brook Kozlowski in Westcore I. Hilz negotiated and

executed all of the Westcore contracts with Continental following directions provided by David

Albertelli.

          477.   Hilz defrauded Plaintiffs, specifically the Bryan Fund, the Waco Fund and the

Longmont Fund, by 1) the bribery of Angelo Equizabal; 2) falsifying qualifying data and financial

statements for Westcore I to allow Westcore I to bid work to Continental; 3) misrepresenting to

Continental and Continental’s lender that Westcore I had performed 2 projects in Colorado that it

did not perform; and 4) actively concealing Albertelli’s majority ownership of Westcore I from

Plaintiffs as Hilz knew Continental would award no more work to Albertelli related companies.

WHEREFORE, on Count 22, Plaintiffs request that this Court provide the following relief against

Defendant Gregory Hilz:




                                                  104
DM1\9084114.1
          a)        Grant Plaintiffs compensatory, exemplary, punitive, and other damages as shall be

          proven at trial, including without limitation, the amount of all bribes paid to Eguizabal, all

          profits earned by Westcore on projects for which a bribe was paid to Eguizabal, the cost of

          corrective work and delays incurred due to hiring Westcore I to construct the Project, the

          costs associated with subcontractor and Westcore I liens, and payments to subcontractors

          by Plaintiffs; and

          b)        Grant such other and further relief in favor of the Plaintiffs as this Court deems just

          and proper.

                          COUNT 23 CONSPIRACY TO COMMIT FRAUD –
                                       AGAINST HILZ

          478.      The allegations of Count 22, Fraud against Hilz, form the basis for this Count 23,

Conspiracy to Commit Fraud against Hilz, and are incorporated herein as though set forth in full

as the allegations in this paragraph.

          479.      The Defendants conspired among themselves to coordinate the numerous details

required for their fraud.

          480.      Gregory Hilz conspired with David Albertelli, Brook Kozlowski, US Construction

Trust, MFDC and dismissed defendant Equizabal to defraud the Funds.

WHEREFORE, on Count 23, Plaintiffs request that this Court provide the following relief against

Defendant Gregory Hilz:

     c) Grant Plaintiffs compensatory, exemplary, punitive, and other damages as shall be proven

          at trial; and

     d) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.




                                                     105
DM1\9084114.1
                             COUNT 24 - RICO – AGAINST HILZ

          481.   The fraudulent actions of Gregory Hilz described in Count 22, together with the

allegations identified below, form the basis of the RICO claims against Hilz.

          482.   As alleged in paragraph 51, Hilz was a part of the Corrupt Enterprise. The purpose

of the Corrupt Enterprise is alleged in paragraph 53. Hilz role in the Corrupt Enterprise included

creating and submitting the false Qualification Statement, fraudulently concealing the involvement

of David Albertelli in Westcore I, and bribing Angelo Eguizabal to obtain work for Westcore I.

The allegations in support of those actions are included in Count 22 and the other paragraphs

incorporated therein, all of which are incorporated by reference into this Count 24.

          483.   Hilz committed RICO predicate acts by 1) bribing Eguizabal to cause Westcore I

to get contracts for construction work; 2) defrauding Plaintiffs by submitting a false Qualification

Statement and accompanying financials for the purpose of causing Continental to award contracts

to Westcore I; and 3) actively concealing David Albertelli’s majority ownership of Westcore I

which Hilz knew would automatically disqualify Westcore I from performing work for

Continental.

          484.   As alleged in paragraph 256, bribery is a RICO predicate Act in and of itself as it

is punishable by imprisonment for more than a year in Colorado and Texas, the states where the

projects awarded to Westcore I were located.

          485.   As alleged in paragraph 257, bribery is also wire fraud as the bribes were paid by

wire transfer.

          486.   As alleged in paragraph 259, the creation and submission of the false Qualification

Statement involved the use of email and was wire fraud.




                                                 106
DM1\9084114.1
          487.   Likewise, the intentional concealment of the ownership and involvement of David

Albertelli and Brooks Kozlowski in Westcore I relied upon emails sent and received by Hilz and

was wire fraud.

          488.   As alleged in paragraphs 261 and 263, RICO Racketeering includes wire fraud

under section 1343.

          489.   As alleged in paragraph 55, Hilz, David Albertelli, Kozlowski, MFDC and US

Construction Trust used the proceeds of their fraudulent activities to perpetuate and grow the

Corrupt Enterprise by paying bribes to get new projects for Westcore I.

          490.   Hilz and the other defendants benefitted by obtaining three construction contracts

for Westcore I from Plaintiffs. But for the bribes, falsified Qualification Statement and concealing

David Albertelli’s majority ownership of Westcore I, Westcore I would not have gotten those

contracts from Plaintiffs. Gregory Hilz personally benefitted through his 30% ownership of

Westcore I.

          491.   The civil remedies for RICO are set forth in paragraph 265.

          492.   The Funds were damaged by the predicate acts committed by Hilz. Those damages

are described in paragraph 267. The damages suffered by the Funds were proximately caused by

Hilz’s fraud and bribery.

          493.   Pursuant to 18 U.S.C. § 1964 (a), Gregory Hilz should be forbidden from

participating in the construction industry.

     WHEREFORE, on Count 24, Plaintiffs request that this Court provide the following relief

against the Defendant, Gregory Hilz:

     a) Grant Plaintiffs injunctive relief by ordering Gregory Hilz, to i) divest himself of any

          interest, direct or indirect, in any enterprise related to the construction industry, ii) be



                                                  107
DM1\9084114.1
          restricted from providing labor, services or materials to or participating in the construction

          industry as an employee, consultant, contractor, subcontractor, owner or otherwise, and iii)

          be restricted from making investments in or loans to any person or entity engaging in the

          construction industry;

     b) Grant Plaintiff’s compensatory, statutory treble damages, exemplary, punitive, and other

          damages as shall be proven at trial;

     c) Grant Plaintiffs their attorneys’ fees and costs; and

     d) Grant such other and further relief in favor of the Plaintiffs as this Court deems just and

          proper.



                                                 Respectfully Submitted,

                                                 DUANE MORRIS LLP
                                                 Trial Counsel for Plaintiffs
                                                 CONTINENTAL 332 FUND, LLC, CONTINENTAL
                                                 298 FUND LLC,
                                                 CONTINENTAL 306 FUND LLC,
                                                 CONTINENTAL 326 FUND LLC, CONTINENTAL
                                                 347 FUND, LLC, CONTINENTAL 355 FUND LLC,
                                                 CONTINENTAL 342 FUND LLC, and
                                                 CONTINENTAL 245 FUND LLC
                                                 190 S. LaSalle St., #3700
                                                 Chicago, IL 60603
                                                 Tel: 312.499.6782
                                                 Fax: 312.499.6701

                                                 By: /s/ Jeffrey L. Hamera
                                                         (pro hac vice)
                                                         jlhamera@duanemorris.com


Larry Selander (pro hac vice)                            Alvin D. Lodish
Duane Morris LLP                                         Duane Morris LLP
190 S. LaSalle St., #3700                                200 S. Biscayne Blvd., #3400
Chicago, IL 60603                                        Miami, FL 33131
Phone: 312.499.0147                                      305.960.2318


                                                   108
DM1\9084114.1
lselander@duanemorris.com                   Florida Bar No.: 622273
                                            slodish@duanemorris.com
Pro Hac Vice Counsel for Plaintiffs
CONTINENTAL 332 FUND, LLC
CONTINENTAL 298 FUND LLC
CONTINENTAL 306 FUND LLC
CONTINENTAL 326 FUND LLC
CONTINENTAL 347 FUND, LLC
CONTINENTAL 355 FUND LLC
CONTINENTAL 342 FUND LLC
CONTINENTAL 245 FUND LLC




                                      109
DM1\9084114.1
                                        VERIFICATION


Under penalties as provided by law, pursuant to 28 U.S.C. §1746, the undersigned certifies that he

is authorized to make this Verification, and that the statements set forth in the foregoing “Fourth

Amended Verified Complaint for Injunctive Relief and Damages Under R.I.C.O. and Other

Theories” are true and correct, except as to matters therein stated to be on information and belief,

and as to such matters the undersigned certifies as aforesaid that he verily believes the same to be

true.


Dated: October 31, 2018               s/s Paul R. Seifert
                                      Paul R. Seifert
                                      Executive Vice President of Operations/
                                      Chief Legal Officer
                                      Continental Properties Company, Inc., Manager of:
                                      Continental 332 Fund LLC
                                      Continental 298 Fund LLC
                                      Continental 306 Fund LLC
                                      Continental 326 Fund LLC
                                      Continental 347 Fund LLC
                                      Continental 355 Fund LLC
                                      Continental 342 Fund LLC
                                      Continental 245 Fund LLC




                                                110
DM1\9084114.1
                                CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on October 31, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send a notice of

electronic filing to all CM/ECF participants.

                                                        /s/ Jeffrey L. Hamera




                                                111
DM1\9084114.1
